Exhibit 10.28

BUSINESS LOAN AGREEMENT

 

 

 

 

 

 

 

 

 

 

Borrower:

Amphastar Pharmaceuticals, Inc.

11570 6th Street

Rancho Cucamonga, CA  91730

Lender:

East West Bank

Loan Servicing Department

9300 Flair Drive, 6th Floor

El Monte, CA  91731

THIS BUSINESS LOAN AGREEMENT dated January 8, 2016, is made and executed between
Amphastar Pharmaceuticals, Inc. ("Borrower") and East West Bank  ("Lender") on
the following terms and conditions.  Borrower has received prior commercial
loans from Lender or has applied to Lender for a commercial loan or loans or
other financial accommodations, including those which may be described on any
exhibit or schedule attached to this Agreement.  Borrower understands and agrees
that:  (A)  in granting, renewing, or extending any Loan, Lender is relying upon
Borrower's representations, warranties, and agreements as set forth in this
Agreement;  (B)  the granting, renewing, or extending of any Loan by Lender at
all times shall be subject to Lender's sole judgment and discretion;
and  (C)  all such Loans shall be and remain subject to the terms and conditions
of this Agreement.

TERM.  This Agreement shall be effective as of January 8, 2016, and shall
continue in full force and effect until such time as all of Borrower's Loans in
favor of Lender have been paid in full, including principal, interest, costs,
expenses, attorneys' fees, and other fees and charges, or until such time as the
parties may agree in writing to terminate this Agreement.

CONDITIONS PRECEDENT TO EACH ADVANCE.  Lender's obligation to make the initial
Advance and each subsequent Advance under this Agreement shall be subject to the
fulfillment to Lender's satisfaction of all of the conditions set forth in this
Agreement and in the Related Documents. 

Loan Documents.  Borrower shall provide to Lender the following documents for
the Loan:  (1)  the Note;  (2)  Security Agreements granting to Lender security
interests in the Collateral;  (3)  financing statements and all other documents
perfecting Lender's Security Interests;  (4)  evidence of insurance as required
below;  (5)  guaranties;  (6)  together with all such Related Documents as
Lender may require for the Loan; all in form and substance satisfactory to
Lender and Lender's counsel.

Borrower's Authorization.  Borrower shall have provided in form and substance
satisfactory to Lender properly certified resolutions, duly authorizing the
execution and delivery of this Agreement, the Note and the Related
Documents.  In addition, Borrower shall have provided such other resolutions,
authorizations, documents and instruments as Lender or its counsel, may require.

Payment of Fees and Expenses.  Borrower shall have paid to Lender all fees,
charges, and other expenses which are then due and payable as specified in this
Agreement or any Related Document.

Representations and Warranties.  The representations and warranties set forth in
this Agreement, in the Related Documents, and in any document or certificate
delivered to Lender under this Agreement are true and correct.

No Event of Default.  There shall not exist at the time of any Advance a
condition which would constitute an Event of Default under this Agreement or
under any Related Document.

REPRESENTATIONS AND WARRANTIES.  Borrower represents and warrants to Lender, as
of the date of this Agreement, as of the date of each disbursement of loan
proceeds, as of the date of any renewal, extension or modification of any Loan,
and at all times any Indebtedness exists:

Organization.  Borrower is a corporation for profit which is, and at all times
shall be, duly organized, validly existing, and in good standing under and by
virtue of the laws of the State of Delaware.  Borrower is duly authorized to
transact business in all other states in which Borrower is doing business,
having obtained all necessary filings, governmental licenses and approvals for
each state in which Borrower is doing business.  Specifically, Borrower is, and
at all times shall be, duly qualified as a foreign corporation in all states in
which the failure to so qualify would have a material adverse effect on its
business or financial condition.  Borrower has the full power and authority to
own its properties and to transact the business in which it is presently engaged
or presently proposes to engage.  Borrower maintains an office at 11570 6th
Street, Rancho Cucamonga, CA  91730.  Unless Borrower has designated otherwise
in writing, the principal office is the office at which Borrower keeps its books
and records including its records concerning the Collateral.  Borrower will
notify Lender prior to any change in the location of Borrower's state of
organization or any change in Borrower's name.  Borrower shall do all things
necessary to preserve and to keep in full force and effect its existence, rights
and privileges, and shall comply with all regulations, rules, ordinances,
statutes, orders and decrees of any governmental or quasi-governmental authority
or court applicable to Borrower and Borrower's business activities.

Assumed Business Names.  Borrower has filed or recorded all documents or filings
required by law relating to all assumed business names used by
Borrower.  Excluding the name of Borrower, the following is a complete list of
all assumed business names under which Borrower does business:  None.

Authorization.  Borrower's execution, delivery, and performance of this
Agreement and all the Related Documents have been duly authorized by all
necessary action by Borrower and do not conflict with, result in a violation of,
or constitute a default under  (1)  any provision of  (a)  Borrower's articles
of incorporation or organization, or bylaws, or  (b)  any agreement or other
instrument binding upon Borrower or  (2)  any law, governmental regulation,
court decree, or order applicable to Borrower or to Borrower's properties.

Financial Information.  Each of Borrower's financial statements supplied to
Lender truly and completely disclosed Borrower's financial condition as of the
date of the statement, and there has been no material adverse change in
Borrower's financial condition subsequent to the date of the most recent
financial statement supplied to Lender.  Borrower has no material contingent
obligations except as disclosed in such financial statements.

Legal Effect.  This Agreement constitutes, and any instrument or agreement
Borrower is required to give under this Agreement when delivered will constitute
legal, valid, and binding obligations of Borrower enforceable against Borrower
in accordance with their respective terms.

Properties.  Except as contemplated by this Agreement or as previously disclosed
in Borrower's financial statements or in writing to Lender and as accepted by
Lender, and except for property tax liens for taxes not presently due and
payable, Borrower owns and has good title to all of Borrower's properties free
and clear of all Security Interests, and has not executed any security documents
or financing statements relating to such properties.  All of Borrower's
properties are titled in Borrower's legal name, and Borrower has not used or
filed a financing statement under any other name for at least the last five (5)
years.

Hazardous Substances.  Except as disclosed to and acknowledged by Lender in
writing, Borrower represents and warrants that:  (1)  During the period of
Borrower's ownership of the Collateral, there has been no use, generation,
manufacture, storage, treatment, disposal, release or threatened release of any
Hazardous Substance by any person on, under, about or from any of the
Collateral.  (2)  Borrower has no knowledge of, or reason to believe that there
has been  (a)  any breach or violation of any Environmental Laws;  (b)  any use,
generation, manufacture, storage, treatment,



--------------------------------------------------------------------------------

 



disposal, release or threatened release of any Hazardous Substance on, under,
about or from the Collateral by any prior owners or occupants of any of the
Collateral; or  (c)  any actual or threatened litigation or claims of any kind
by any person relating to such matters.  (3)  Neither Borrower nor any tenant,
contractor, agent or other authorized user of any of the Collateral shall use,
generate, manufacture, store, treat, dispose of or release any Hazardous
Substance on, under, about or from any of the Collateral; and any such activity
shall be conducted in compliance with all applicable federal, state, and local
laws, regulations, and ordinances, including without limitation all
Environmental Laws.  Borrower authorizes Lender and its agents to enter upon the
Collateral to make such inspections and tests as Lender may deem appropriate to
determine compliance of the Collateral with this section of the Agreement.  Any
inspections or tests made by Lender shall be at Borrower's expense and for
Lender's purposes only and shall not be construed to create any responsibility
or liability on the part of Lender to Borrower or to any other person.  The
representations and warranties contained herein are based on Borrower's due
diligence in investigating the Collateral for hazardous waste and Hazardous
Substances.  Borrower hereby  (1)  releases and waives any future claims against
Lender for indemnity or contribution in the event Borrower becomes liable for
cleanup or other costs under any such laws, and  (2)  agrees to indemnify,
defend, and hold harmless Lender against any and all claims, losses,
liabilities, damages, penalties, and expenses which Lender may directly or
indirectly sustain or suffer resulting from a breach of this section of the
Agreement or as a consequence of any use, generation, manufacture, storage,
disposal, release or threatened release of a hazardous waste or substance on the
Collateral.  The provisions of this section of the Agreement, including the
obligation to indemnify and defend, shall survive the payment of the
Indebtedness and the termination, expiration or satisfaction of this Agreement
and shall not be affected by Lender's acquisition of any interest in any of the
Collateral, whether by foreclosure or otherwise.

Litigation and Claims.  No litigation, claim, investigation, administrative
proceeding or similar action (including those for unpaid taxes) against Borrower
is pending or threatened, and no other event has occurred which may materially
adversely affect Borrower's financial condition or properties, other than
litigation, claims, or other events, if any, that have been disclosed to and
acknowledged by Lender in writing.

Taxes.  To the best of Borrower's knowledge, all of Borrower's tax returns and
reports that are or were required to be filed, have been filed, and all taxes,
assessments and other governmental charges have been paid in full, except those
presently being or to be contested by Borrower in good faith in the ordinary
course of business and for which adequate reserves have been provided.

Lien Priority.  Unless otherwise previously disclosed to Lender in writing,
Borrower has not entered into or granted any Security Agreements, or permitted
the filing or attachment of any Security Interests on or affecting any of the
Collateral directly or indirectly securing repayment of Borrower's Loan and
Note, that would be prior or that may in any way be superior to Lender's
Security Interests and rights in and to such Collateral.

Binding Effect.  This Agreement, the Note, all Security Agreements (if any), and
all Related Documents are binding upon the signers thereof, as well as upon
their successors, representatives and assigns, and are legally enforceable in
accordance with their respective terms.

AFFIRMATIVE COVENANTS.  Borrower covenants and agrees with Lender that, so long
as this Agreement remains in effect, Borrower will:

Notices of Claims and Litigation.  Promptly inform Lender in writing
of  (1)  all material adverse changes in Borrower's financial condition,
and  (2)  all existing and all threatened litigation, claims, investigations,
administrative proceedings or similar actions affecting Borrower or any
Guarantor which could materially affect the financial condition of Borrower or
the financial condition of any Guarantor.

Financial Records.  Maintain its books and records in accordance with GAAP,
applied on a consistent basis, and permit Lender to examine and audit Borrower's
books and records at all reasonable times. 

Financial Statements.  Furnish Lender with the following:

Additional Requirements.  Borrower understands and agrees that while this
Agreement is in effect, Borrower will maintain a financial condition indicated
by the following statements at all times, unless otherwise noted:

Annual Statements.  As soon as available, but in no event later than one hundred
fifty (150) days after the end of each fiscal year, Borrower shall provide
Lender with Borrower's balance sheet, income and expense statements,
reconciliation of net worth and statement of cash flows, with notes thereto for
the year ended, audited  by a certified public accountant satisfactory to
Lender.

All financial reports required to be provided under this Agreement shall be
prepared in accordance with GAAP, applied on a consistent basis, and certified
by Borrower as being true and correct.

Additional Information.  Furnish such additional information and statements, as
Lender may request from time to time.

Financial Covenants and Ratios.  Comply with the following covenants and ratios:

Additional Requirements.  Borrower understands and agrees that while this
Agreement is in effect, Borrower will maintain a financial condition indicated
by the following ratios at all times, unless otherwise noted:

Debt Coverage Ratio.  Maintain a Debt Coverage Ratio (defined as earnings before
interest, taxes, depreciation, and amortization ("EBITDA") plus pre-launched
inventory and stock option expenses minus dividends to be divided by current
portion of long term debt (CPLTD) plus interest of not less than 1.45 to 1. To
be tested annually and is based on consolidated financial statement of Amphastar
Pharmaceuticals, Inc.

Cash on Hand. Maintain a cash on hand of no less than $15,000,000.00, if DCR
violation is to be waived.

Except as provided above, all computations made to determine compliance with the
requirements contained in this paragraph shall be made in accordance with
generally accepted accounting principles, applied on a consistent basis, and
certified by Borrower as being true and correct.

Insurance.  Maintain fire and other risk insurance, public liability insurance,
and such other insurance as Lender may require with respect to Borrower's
properties and operations, in form, amounts, coverages and with insurance
companies acceptable to Lender.  Borrower, upon request of Lender, will deliver
to Lender from time to time the policies or certificates of insurance in form
satisfactory to Lender, including stipulations that coverages will not be
cancelled or diminished without at least thirty (30) days prior written notice
to Lender.  Each insurance policy also shall include an endorsement providing
that coverage in favor of Lender will not be impaired in any way by any act,
omission or default of Borrower or any other person.  In connection with all
policies covering assets in which Lender holds or is offered a security interest
for the Loans, Borrower will provide Lender with such lender's loss payable or
other endorsements as Lender may require.

Insurance Reports.  Furnish to Lender, upon request of Lender, reports on each
existing insurance policy showing such information as Lender may reasonably
request, including without limitation the following:  (1)  the name of the
insurer;  (2)  the risks insured;  (3)  the amount of the policy;  (4)  the
properties insured;  (5)  the then current property values on the basis of which
insurance has been obtained, and the manner of determining those values;
and  (6)  the expiration date of the policy.  In addition, upon request of
Lender (however not more often than annually), Borrower will have an independent
appraiser satisfactory to Lender determine, as applicable, the actual cash value
or replacement cost of any Collateral.  The cost of such appraisal shall be paid
by Borrower.

Guaranties.  Prior to disbursement of any Loan proceeds, furnish executed
guaranties of the Loans in favor of Lender, executed by the guarantor named
below, on Lender's forms, and in the amount and under the conditions set forth
in those guaranties.

 



Loan No. 187002

 

--------------------------------------------------------------------------------

 



Name of Guarantor

Amount

 

International Medication Systems, Limited

Unlimited

 

Other Agreements.  Comply with all terms and conditions of all other agreements,
whether now or hereafter existing, between Borrower and any other party and
notify Lender immediately in writing of any default in connection with any other
such agreements.

Loan Proceeds.  Use all Loan proceeds solely for Borrower's business operations,
unless specifically consented to the contrary by Lender in writing.

Taxes, Charges and Liens.  Pay and discharge when due all of its indebtedness
and obligations, including without limitation all assessments, taxes,
governmental charges, levies and liens, of every kind and nature, imposed upon
Borrower or its properties, income, or profits, prior to the date on which
penalties would attach, and all lawful claims that, if unpaid, might become a
lien or charge upon any of Borrower's properties, income, or profits.  Provided
however, Borrower will not be required to pay and discharge any such assessment,
tax, charge, levy, lien or claim so long as  (1)  the legality of the same shall
be contested in good faith by appropriate proceedings, and  (2)  Borrower shall
have established on Borrower's books adequate reserves with respect to such
contested assessment, tax, charge, levy, lien, or claim in accordance with GAAP.

Performance.  Perform and comply, in a timely manner, with all terms,
conditions, and provisions set forth in this Agreement, in the Related
Documents, and in all other instruments and agreements between Borrower and
Lender.  Borrower shall notify Lender immediately in writing of any default in
connection with any agreement.

Operations.  Maintain executive and management personnel with substantially the
same qualifications and experience as the present executive and management
personnel; provide written notice to Lender of any change in executive and
management personnel; conduct its business affairs in a reasonable and prudent
manner.

Environmental Studies.  Promptly conduct and complete, at Borrower's expense,
all such investigations, studies, samplings and testings as may be requested by
Lender or any governmental authority relative to any substance, or any waste or
by-product of any substance defined as toxic or a hazardous substance under
applicable federal, state, or local law, rule, regulation, order or directive,
at or affecting any property or any facility owned, leased or used by Borrower.

Compliance with Governmental Requirements.  Comply with all laws, ordinances,
and regulations, now or hereafter in effect, of all governmental authorities
applicable to the conduct of Borrower's properties, businesses and operations,
and to the use or occupancy of the Collateral, including without limitation, the
Americans With Disabilities Act.  Borrower may contest in good faith any such
law, ordinance, or regulation and withhold compliance during any proceeding,
including appropriate appeals, so long as Borrower has notified Lender in
writing prior to doing so and so long as, in Lender's sole opinion, Lender's
interests in the Collateral are not jeopardized.  Lender may require Borrower to
post adequate security or a surety bond, reasonably satisfactory to Lender, to
protect Lender's interest.

Inspection.  Permit employees or agents of Lender at any reasonable time to
inspect any and all Collateral for the Loan or Loans and Borrower's other
properties and to examine or audit Borrower's books, accounts, and records and
to make copies and memoranda of Borrower's books, accounts, and records.  If
Borrower now or at any time hereafter maintains any records (including without
limitation computer generated records and computer software programs for the
generation of such records) in the possession of a third party, Borrower, upon
request of Lender, shall notify such party to permit Lender free access to such
records at all reasonable times and to provide Lender with copies of any records
it may request, all at Borrower's expense. 

Compliance Certificates.  Unless waived in writing by Lender, provide Lender at
least annually, with a certificate executed by Borrower's chief financial
officer, or other officer or person acceptable to Lender, certifying that the
representations and warranties set forth in this Agreement are true and correct
as of the date of the certificate and further certifying that, as of the date of
the certificate, no Event of Default exists under this Agreement.

Environmental Compliance and Reports.  Borrower shall comply in all respects
with any and all Environmental Laws; not cause or permit to exist, as a result
of an intentional or unintentional action or omission on Borrower's part or on
the part of any third party, on property owned and/or occupied by Borrower, any
environmental activity where damage may result to the environment, unless such
environmental activity is pursuant to and in compliance with the conditions of a
permit issued by the appropriate federal, state or local governmental
authorities; shall furnish to Lender promptly and in any event within thirty
(30) days after receipt thereof a copy of any notice, summons, lien, citation,
directive, letter or other communication from any governmental agency or
instrumentality concerning any intentional or unintentional action or omission
on Borrower's part in connection with any environmental activity whether or not
there is damage to the environment and/or other natural resources.

Additional Assurances.  Make, execute and deliver to Lender such promissory
notes, mortgages, deeds of trust, security agreements, assignments, financing
statements, instruments, documents and other agreements as Lender or its
attorneys may reasonably request to evidence and secure the Loans and to perfect
all Security Interests.

LENDER'S EXPENDITURES.  If any action or proceeding is commenced that would
materially affect Lender's interest in the Collateral or if Borrower fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Borrower's failure to discharge or pay when due any amounts
Borrower is required to discharge or pay under this Agreement or any Related
Documents, Lender on Borrower's behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on any Collateral and paying all
costs for insuring, maintaining and preserving any Collateral.  All such
expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Borrower.  All such expenses will become a
part of the Indebtedness and, at Lender's option, will  (A)  be payable on
demand;  (B)  be added to the balance of the Note and be apportioned among and
be payable with any installment payments to become due during either  (1)  the
term of any applicable insurance policy; or  (2)  the remaining term of the
Note; or  (C)  be treated as a balloon payment which will be due and payable at
the Note's maturity.

NEGATIVE COVENANTS.  Borrower covenants and agrees with Lender that while this
Agreement is in effect, Borrower shall not, without the prior written consent of
Lender:

Indebtedness and Liens.  (1)  Except for trade debt incurred in the normal
course of business and indebtedness to Lender contemplated by this Agreement,
create, incur or assume indebtedness for borrowed money, including capital
leases,  (2)  sell, transfer, mortgage, assign, pledge, lease, grant a security
interest in, or encumber any of Borrower's assets (except as allowed as
Permitted Liens), or  (3)  sell with recourse any of Borrower's accounts, except
to Lender.

Continuity of Operations.  (1)  Engage in any business activities substantially
different than those in which Borrower is presently engaged,  (2)  cease
operations, liquidate, merge, transfer, acquire or consolidate with any other
entity, change its name, dissolve or transfer or sell Collateral out of the
ordinary course of business, or  (3)  pay any dividends on Borrower's stock
(other than dividends payable in its stock), provided, however that

Loan No. 187003

 

--------------------------------------------------------------------------------

 



notwithstanding the foregoing, but only so long as no Event of Default has
occurred and is continuing or would result from the payment of dividends, if
Borrower is a "Subchapter S Corporation" (as defined in the Internal Revenue
Code of 1986, as amended), Borrower may pay cash dividends on its stock to its
shareholders from time to time in amounts necessary to enable the shareholders
to pay income taxes and make estimated income tax payments to satisfy their
liabilities under federal and state law which arise solely from their status as
Shareholders of a Subchapter S Corporation because of their ownership of shares
of Borrower's stock, or purchase or retire any of Borrower's outstanding shares
or alter or amend Borrower's capital structure.

Loans, Acquisitions and Guaranties.  (1)  Loan, invest in or advance money or
assets to any other person, enterprise or entity,  (2)  purchase, create or
acquire any interest in any other enterprise or entity, or  (3)  incur any
obligation as surety or guarantor other than in the ordinary course of business.

Agreements.  Enter into any agreement containing any provisions which would be
violated or breached by the performance of Borrower's obligations under this
Agreement or in connection herewith.

CESSATION OF ADVANCES.  If Lender has made any commitment to make any Loan to
Borrower, whether under this Agreement or under any other agreement, Lender
shall have no obligation to make Loan Advances or to disburse Loan proceeds
if:  (A)  Borrower or any Guarantor is in default under the terms of this
Agreement or any of the Related Documents or any other agreement that Borrower
or any Guarantor has with Lender;  (B)  Borrower or any Guarantor dies, becomes
incompetent or becomes insolvent, files a petition in bankruptcy or similar
proceedings, or is adjudged a bankrupt;  (C)  there occurs a material adverse
change in Borrower's financial condition, in the financial condition of any
Guarantor, or in the value of any Collateral securing any Loan; or  (D)  any
Guarantor seeks, claims or otherwise attempts to limit, modify or revoke such
Guarantor's guaranty of the Loan or any other loan with Lender.

DEFAULT.  Each of the following shall constitute an Event of Default under this
Agreement:

Payment Default.  Borrower fails to make any payment when due under the Loan.

Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

Default in Favor of Third Parties.  Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's or any Grantor's property or Borrower's or
any Grantor's ability to repay the Loans or perform their respective obligations
under this Agreement or any of the Related Documents.

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower's behalf under this Agreement or the
Related Documents is false or misleading in any material respect, either now or
at the time made or furnished or becomes false or misleading at any time
thereafter.

Insolvency.  The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

Defective Collateralization.  This Agreement or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the Loan.  This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness.

Change in Ownership.  Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

Adverse Change.  A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of the Loan
is impaired.

Right to Cure.  If any default, other than a default on Indebtedness, is curable
and if Borrower or Grantor, as the case may be, has not been given a notice of a
similar default within the preceding twelve (12) months, it may be cured if
Borrower or Grantor, as the case may be, after Lender sends written notice to
Borrower or Grantor, as the case may be, demanding cure of such
default:  (1)  cure the default within fifteen (15) days; or  (2)  if the cure
requires more than fifteen (15) days, immediately initiate steps which Lender
deems in Lender's sole discretion to be sufficient to cure the default and
thereafter continue and complete all reasonable and necessary steps sufficient
to produce compliance as soon as reasonably practical.

EFFECT OF AN EVENT OF DEFAULT.  If any Event of Default shall occur, except
where otherwise provided in this Agreement or the Related Documents, all
commitments and obligations of Lender under this Agreement or the Related
Documents or any other agreement immediately will terminate (including any
obligation to make further Loan Advances or disbursements), and, at Lender's
option, all Indebtedness immediately will become due and payable, all without
notice of any kind to Borrower, except that in the case of an Event of Default
of the type described in the "Insolvency" subsection above, such acceleration
shall be automatic and not optional.  In addition, Lender shall have all the
rights and remedies provided in the Related Documents or available at law, in
equity, or otherwise.  Except as may be prohibited by applicable law, all of
Lender's rights and remedies shall be cumulative and may be exercised singularly
or concurrently.  Election by Lender to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Borrower or of any Grantor shall not affect
Lender's right to declare a default and to exercise its rights and remedies.

JUDICIAL REFERENCE. If the waiver of the right to a trial by jury is not
enforceable, the parties hereto agree that any and all disputes or controversies
of any nature between them arising at any time shall be decided by a reference
to a private judge, who shall be a retired state or federal court judge,
mutually selected by the parties or, if they cannot agree, then any party may
seek to have a private judge appointed in accordance with California Code of
Civil Procedure §§ 638 and 640 (or pursuant to comparable provisions of federal
law if the dispute falls within the exclusive jurisdiction of the federal
courts). The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering

Loan No. 187004

 

--------------------------------------------------------------------------------

 



temporary restraining orders, issuing preliminary and permanent injunctions and
appointing receivers.  All such proceedings shall be closed to the public and
confidential and all records relating thereto shall be permanently sealed. If
during the course of any dispute, a party desires to seek provisional relief,
but a judge has not been appointed at that point pursuant to the judicial
reference procedures, then such party may apply to the Court for such relief.
The proceeding before the private judge shall be conducted in the same manner as
it would be before a court under the rules of evidence applicable to judicial
proceedings. The parties shall be entitled to discovery which shall be conducted
in the same manner as it would be before a court under the rules of discovery
applicable to judicial proceedings. The private judge shall oversee discovery
and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge. The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to California Code of Civil Procedure §
644(a). Nothing in this paragraph shall limit the right of any party at any time
to exercise self-help remedies, foreclose against collateral, or obtain
provisional remedies. The private judge shall also determine all issues relating
to the applicability, interpretation, and enforceability of this paragraph.

The parties agree that time is of the essence in conducting the referenced
proceedings.  The parties shall promptly and diligently cooperate with one
another and the referee, and shall perform such acts as may be necessary to
obtain prompt and expeditious resolution of the dispute or controversy in
accordance with the terms hereof.  The costs shall be borne equally by the
parties.

PRIOR LOAN AGREEMENT. This Loan Agreement supersedes, replaces and restates in
its entirety that certain Business Loan Agreement dated September 13, 2005
entered into between Borrower and Lender, together with all modifications
thereto (the “Prior Loan Agreement”).  The Prior Loan Agreement shall have no
further force and effect.

CROSS ACCELERATION. In addition to the due dates and maturity date set forth in
the Note, all principal and accrued interest and other amounts owed under this
Note shall become due in full at such earlier time, if any, the obligations of
Borrower to Lender under that Promissory Note loan number 28933, loan number
20002400, loan number 20002400-600 and loan number 30011277 (as such notes may
be amended or extended from time to time) are paid in full.

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Los Angeles County, State of
California.

ORAL AGREEMENTS NOT EFFECTIVE. This Note or Agreement embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written negotiations,
agreements and understandings of the parties with respect to the subject matter
hereof and shall remain in full force and effect in accordance with its terms
and conditions.  Moreover, any subsequent oral statements, negotiations,
agreements or understandings of the parties shall not be effective against
Lender unless (i) expressly stated in writing, (ii) duly approved and authorized
by an appropriate decision making committee of Lender on such terms and
conditions as such committee shall deem necessary or appropriate in the
committee’s sole and absolute opinion and judgment and (iii) executed by an
authorized officer of Lender.  Borrower shall not rely or act on any oral
statements, negotiations, agreements or understandings between the parties at
anytime whatsoever, including before or during any Lender approval process
stated above.  Borrower acknowledges and agrees that Borrower shall be
responsible for its own actions, including any detrimental reliance on any oral
statements, negotiations, agreements or understandings between the parties and
that Lender shall not be liable for any possible claims, counterclaims, demands,
actions, causes of action, damages, costs, expenses and liability whatsoever,
known or unknown, anticipated or unanticipated, suspected or unsuspected, at law
or in equity, originating in whole or in part in connection with any oral
statements, negotiations, agreements or understandings between the parties which
the Borrower may now or hereafter claim against the Lender.  Neither this Note
or Agreement nor any other Related Document, nor any terms hereof or thereof may
be amended, supplemented or modified except in accordance with the provisions of
this section.  Lender may from time to time, (a) enter into with Borrower
written amendments, supplements or modifications hereto and to the Related
Documents or (b) waive, on such terms and conditions as Lender may specify in
such instrument, any of the requirements of this Note or Agreement or the
Related Documents or any Event Default and its consequences, if, but only if,
such amendment, supplement, modification or waiver is (i) expressly stated in
writing, (ii) duly approved and authorized by an appropriate decision making
committee of Lender on such terms and conditions as such committee shall deem
necessary or appropriate in the committee’s sole and absolute opinion and
judgment and (iii) executed by an authorized officer of Lender.  Then such
amendment, supplement, modification or waiver shall be effective only in the
specific instance and specific purpose for which given.

OTHER DEFAULTS MODIFIED. Notwithstanding the section above entitled “Other
Defaults”, Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or Agreement or in any
of the Related Documents between Lender and Borrower; or any shareholder,
member, trustor, or any owner of the Borrower also holding a controlling
interest in any given entity’s common stock, membership interest, trust
interest, or any other ownership interest (“Related Entity”), fails to comply
with or to perform any other term, obligation, covenant or condition contained
in any other agreement between Lender and the Related Entity.

DEPOSIT RELATIONSHIP. While this Agreement is in effect, Borrower shall maintain
its main operating account with Lender.

ADDENDUM TO BUSINESS LOAN AGREEMENT.  An exhibit, titled "ADDENDUM TO BUSINESS
LOAN AGREEMENT," is attached to this Agreement and by this reference is made a
part of this Agreement just as if all the provisions, terms and conditions of
the Exhibit had been fully set forth in this Agreement.

MISCELLANEOUS PROVISIONS.  The following miscellaneous provisions are a part of
this Agreement:

Amendments.  This Agreement, together with any Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Agreement.  No alteration of or amendment to this Agreement shall
be effective unless given in writing and signed by the party or parties sought
to be charged or bound by the alteration or amendment.

Attorneys' Fees; Expenses.  Borrower agrees to pay upon demand all of Lender's
costs and expenses, including Lender's attorneys' fees and Lender's legal
expenses, incurred in connection with the enforcement of this Agreement.  Lender
may hire or pay someone else to help enforce this Agreement, and Borrower shall
pay the costs and expenses of such enforcement.  Costs and expenses include
Lender's attorneys' fees and legal expenses whether or not there is a lawsuit,
including attorneys' fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services.  Borrower also
shall pay all court costs and such additional fees as may be directed by the
court.

Caption Headings.  Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

Consent to Loan Participation.  Borrower agrees and consents to Lender's sale or
transfer, whether now or later, of one or more participation interests in the
Loan to one or more purchasers, whether related or unrelated to Lender.  Lender
may provide, without any limitation whatsoever, to any one or more purchasers,
or potential purchasers, any information or knowledge Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower hereby
waives any rights to privacy Borrower may have with respect to such
matters.  Borrower additionally

Loan No. 187005

 

--------------------------------------------------------------------------------

 



waives any and all notices of sale of participation interests, as well as all
notices of any repurchase of such participation interests.  Borrower also agrees
that the purchasers of any such participation interests will be considered as
the absolute owners of such interests in the Loan and will have all the rights
granted under the participation agreement or agreements governing the sale of
such participation interests.  Borrower further waives all rights of offset or
counterclaim that it may have now or later against Lender or against any
purchaser of such a participation interest and unconditionally agrees that
either Lender or such purchaser may enforce Borrower's obligation under the Loan
irrespective of the failure or insolvency of any holder of any interest in the
Loan.  Borrower further agrees that the purchaser of any such participation
interests may enforce its interests irrespective of any personal claims or
defenses that Borrower may have against Lender.

Governing Law.  This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
California without regard to its conflicts of law provisions.  This Agreement
has been accepted by Lender in the State of California.

No Waiver by Lender.  Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender.  No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right.  A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement.  No prior waiver by Lender, nor any course of dealing between
Lender and Borrower, or between Lender and any Grantor, shall constitute a
waiver of any of Lender's rights or of any of Borrower's or any Grantor's
obligations as to any future transactions.  Whenever the consent of Lender is
required under this Agreement, the granting of such consent by Lender in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.

Notices.  Any notice required to be given under this Agreement shall be given in
writing, and shall be effective when actually delivered, when actually received
by telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this
Agreement.  Any party may change its address for notices under this Agreement by
giving formal written notice to the other parties, specifying that the purpose
of the notice is to change the party's address.  For notice purposes, Borrower
agrees to keep Lender informed at all times of Borrower's current
address.  Unless otherwise provided or required by law, if there is more than
one Borrower, any notice given by Lender to any Borrower is deemed to be notice
given to all Borrowers.

Severability.  If a court of competent jurisdiction finds any provision of this
Agreement to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance.  If feasible, the offending
provision shall be considered modified so that it becomes legal, valid and
enforceable.  If the offending provision cannot be so modified, it shall be
considered deleted from this Agreement.  Unless otherwise required by law, the
illegality, invalidity, or unenforceability of any provision of this Agreement
shall not affect the legality, validity or enforceability of any other provision
of this Agreement.

Subsidiaries and Affiliates of Borrower.  To the extent the context of any
provisions of this Agreement makes it appropriate, including without limitation
any representation, warranty or covenant, the word "Borrower" as used in this
Agreement shall include all of Borrower's subsidiaries and
affiliates.  Notwithstanding the foregoing however, under no circumstances shall
this Agreement be construed to require Lender to make any Loan or other
financial accommodation to any of Borrower's subsidiaries or affiliates.

Successors and Assigns.  All covenants and agreements by or on behalf of
Borrower contained in this Agreement or any Related Documents shall bind
Borrower's successors and assigns and shall inure to the benefit of Lender and
its successors and assigns.  Borrower shall not, however, have the right to
assign Borrower's rights under this Agreement or any interest therein, without
the prior written consent of Lender.

Survival of Representations and Warranties.  Borrower understands and agrees
that in making the Loan, Lender is relying on all representations, warranties,
and covenants made by Borrower in this Agreement or in any certificate or other
instrument delivered by Borrower to Lender under this Agreement or the Related
Documents.  Borrower further agrees that regardless of any investigation made by
Lender, all such representations, warranties and covenants will survive the
making of the Loan and delivery to Lender of the Related Documents, shall be
continuing in nature, and shall remain in full force and effect until such time
as Borrower's Indebtedness shall be paid in full, or until this Agreement shall
be terminated in the manner provided above, whichever is the last to occur.

Time is of the Essence.  Time is of the essence in the performance of this
Agreement.

Waive Jury.  To the extent permitted by applicable law, all parties to this
Agreement hereby waive the right to any jury trial in any action, proceeding, or
counterclaim brought by any party against any other party.

DEFINITIONS.  The following capitalized words and terms shall have the following
meanings when used in this Agreement.  Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America.  Words and terms used in the singular shall
include the plural, and the plural shall include the singular, as the context
may require.  Words and terms not otherwise defined in this Agreement shall have
the meanings attributed to such terms in the Uniform Commercial
Code.  Accounting words and terms not otherwise defined in this Agreement shall
have the meanings assigned to them in accordance with generally accepted
accounting principles as in effect on the date of this Agreement: 

Advance.  The word "Advance" means a disbursement of Loan funds made, or to be
made, to Borrower or on Borrower's behalf on a line of credit or multiple
advance basis under the terms and conditions of this Agreement. 

Agreement.  The word "Agreement" means this Business Loan Agreement, as this
Business Loan Agreement may be amended or modified from time to time, together
with all exhibits and schedules attached to this Business Loan Agreement from
time to time. 

Borrower.  The word "Borrower" means Amphastar Pharmaceuticals, Inc. and
includes all co-signers and co-makers signing the Note and all their successors
and assigns.

Collateral.  The word "Collateral" means all property and assets granted as
collateral security for a Loan, whether real or personal property, whether
granted directly or indirectly, whether granted now or in the future, and
whether granted in the form of a security interest, mortgage, collateral
mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage,
collateral chattel mortgage, chattel trust, factor's lien, equipment trust,
conditional sale, trust receipt, lien, charge, lien or title retention contract,
lease or consignment intended as a security device, or any other security or
lien interest whatsoever, whether created by law, contract, or otherwise.

Environmental Laws.  The words "Environmental Laws" mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., Chapters 6.5
through 7.7 of Division 20 of the California Health and Safety Code, Section
25100, et seq., or other applicable state or federal laws, rules, or regulations
adopted pursuant thereto.



Loan No. 187006

 

--------------------------------------------------------------------------------

 



Event of Default.  The words "Event of Default" mean any of the events of
default set forth in this Agreement in the default section of this Agreement.

GAAP.  The word "GAAP" means generally accepted accounting principles. 

Grantor.  The word "Grantor" means each and all of the persons or entities
granting a Security Interest in any Collateral for the Loan, including without
limitation all Borrowers granting such a Security Interest. 

Guarantor.  The word "Guarantor" means any guarantor, surety, or accommodation
party of any or all of the Loan.

Guaranty.  The word "Guaranty" means the guaranty from Guarantor to Lender,
including without limitation a guaranty of all or part of the Note.

Hazardous Substances.  The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled.  The words "Hazardous
Substances" are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws.  The term "Hazardous Substances" also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.

Indebtedness.  The word "Indebtedness" means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Borrower is responsible
under this Agreement or under any of the Related Documents.

Lender.  The word "Lender" means East West Bank, its successors and assigns. 

Loan.  The word "Loan" means any and all loans and financial accommodations from
Lender to Borrower whether now or hereafter existing, and however evidenced,
including without limitation those loans and financial accommodations described
herein or described on any exhibit or schedule attached to this Agreement from
time to time.

Note.  The word "Note" means the Promissory Note dated September 13, 2005 and
Change In Terms Agreement dated January 8, 2016 in the principal amount of
$3,724,840.78, from Borrower to Lender, together with all renewals of,
extensions of, modifications of, refinancings of, consolidations of and
substitutions for the promissory note or agreement.

Permitted Liens.  The words "Permitted Liens" mean  (1)  liens and security
interests securing Indebtedness owed by Borrower to Lender;  (2)  liens for
taxes, assessments, or similar charges either not yet due or being contested in
good faith;  (3)  liens of materialmen, mechanics, warehousemen, or carriers, or
other like liens arising in the ordinary course of business and securing
obligations which are not yet delinquent;  (4)  purchase money liens or purchase
money security interests upon or in any property acquired or held by Borrower in
the ordinary course of business to secure indebtedness outstanding on the date
of this Agreement or permitted to be incurred under the paragraph of this
Agreement titled "Indebtedness and Liens";  (5)  liens and security interests
which, as of the date of this Agreement, have been disclosed to and approved by
the Lender in writing; and  (6)  those liens and security interests which in the
aggregate constitute an immaterial and insignificant monetary amount with
respect to the net value of Borrower's assets.

Related Documents.  The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Loan.

Security Agreement.  The words "Security Agreement" mean and include without
limitation any agreements, promises, covenants, arrangements, understandings or
other agreements, whether created by law, contract, or otherwise, evidencing,
governing, representing, or creating a Security Interest. 

Security Interest.  The words "Security Interest" mean, without limitation, any
and all types of collateral security, present and future, whether in the form of
a lien, charge, encumbrance, mortgage, deed of trust, security deed, assignment,
pledge, crop pledge, chattel mortgage, collateral chattel mortgage, chattel
trust, factor's lien, equipment trust, conditional sale, trust receipt, lien or
title retention contract, lease or consignment intended as a security device, or
any other security or lien interest whatsoever whether created by law, contract,
or otherwise.

 

BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN
AGREEMENT AND BORROWER AGREES TO ITS TERMS.  THIS BUSINESS LOAN AGREEMENT IS
DATED JANUARY 8, 2016.

BORROWER:

AMPHASTAR PHARMACEUTICALS, INC.

 

By: __________/s/JACK ZHANG________________

Jack Zhang, CEO of Amphastar Pharmaceuticals, Inc.

By: _________/s/WILLIAM J. PETERS____________

William J. Peters, CFO of Amphastar Pharmaceuticals, Inc.

 

LENDER:

EAST WEST BANK

 

By: ____          /s/REBECCA LEE_______________

Authorized Signer

 

LaserPro, Ver. 15.4.20.033  Copr. D+H USA Corporation 1997, 2016.   All Rights
Reserved.   - CA  F:\PROD\LOANDOC\CFI\LPL\C40.FC  TR-5156  PR-1 (M)

 



Loan No. 187007

 

--------------------------------------------------------------------------------

 

 

 

 

ADDENDUM TO BUSINESS LOAN AGREEMENT

 

Borrower:

Amphastar Pharmaceuticals, Inc.

11570 6th Street

Rancho Cucamonga, CA  91730

Lender:

East West Bank

Loan Servicing Department

9300 Flair Drive, 6th Floor

El Monte, CA  91731

 

This ADDENDUM TO BUSINESS LOAN AGREEMENT is attached to and by this reference is
made a part of the Business Loan Agreement, dated January 8, 2016, and executed
in connection with a loan or other financial accommodations between EAST WEST
BANK and Amphastar Pharmaceuticals, Inc.

Re: Loan No. 18700

The DEFINITION of "Collateral" is hereby amended to read as follows:

"Collateral.  The word "Collateral" means all property and assets granted as
collateral security for a Loan, whether real or personal property, whether
granted directly or indirectly, whether granted now or in the future, and
whether granted in the form of a security interest, mortgage, collateral
mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage,
collateral chattel mortgage, chattel trust, factor's lien, equipment trust,
conditional sale, trust receipt, lien, charge, lien or title retention contract,
lease or consignment intended as a security device, or any other security or
lien interest or Financial Contract whatsoever, whether created by law,
contract, or otherwise."

The DEFINITION of "Indebtedness" is hereby amended to read as follows:

"Indebtedness.  The word "Indebtedness" means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Borrower is responsible
under this Agreement or under any of the Related Documents, including any
obligations related to any Financial  Contract."

The DEFINITION of "Related Documents" is hereby amended to read as follows:

"Related Documents.  The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, Interest Rate Derivative Documentation, and all other instruments,
agreements and documents, whether now or hereafter existing, executed in
connection with the Loan."

The following DEFINITIONS are hereby added to the Agreement:

"Financial Contract.  The words "Financial Contract" mean (1) an agreement
(including terms and conditions incorporated by reference therein) which is a
rate swap agreement, basis swap, forward rate agreement, commodity swap,
commodity option, equity or equity index swap, bond option, interest rate
option, foreign exchange agreement, rate cap agreement, rate floor agreement,
rate collar agreement, currency swap agreement, cross-currency rate swap
agreement, currency option, any other similar agreement (including any option to
enter into any of the foregoing); or (2) any combination of the foregoing.

Interest Rate Derivative Documentation.  The words "Interest Rate Derivative
Documentation" mean each trade confirmation, and the international swaps and
derivative association master and schedule agreement executed in connection with
the Indebtedness".

THIS ADDENDUM TO BUSINESS LOAN AGREEMENT IS EXECUTED ON JANUARY 8, 2016.

BORROWER:

AMPHASTAR PHARMACEUTICALS, INC.

 

By: __________/s/JACK ZHANG________________

Jack Zhang, CEO of Amphastar Pharmaceuticals, Inc.

 

By: _________/s/WILLIAM J. PETERS____________

William J. Peters, CFO of Amphastar Pharmaceuticals, Inc.

 

LENDER:

EAST WEST BANK

 

By: ____          /s/REBECCA LEE_______________

Authorized Signer

 

LaserPro, Ver. 15.4.20.033  Copr. D+H USA Corporation 1997, 2016.   All Rights
Reserved.   - CA  F:\PROD\LOANDOC\CFI\LPL\C40.FC  TR-5156  PR-1 (M)

 

 





Loan No. 187008

 

--------------------------------------------------------------------------------

 

 

CHANGE IN TERMS AGREEMENT

 

Borrower:

Amphastar Pharmaceuticals, Inc.

11570 6th Street

Rancho Cucamonga, CA  91730

Lender:

East West Bank

Loan Servicing Department

9300 Flair Drive, 6th Floor

El Monte, CA  91731

 

Principal Amount:  $3,724,840.78

Date of Agreement:  January 8, 2016

 

DESCRIPTION OF EXISTING INDEBTEDNESS.  The Promissory Note dated September 13,
2005, for loan number 18700, in the original Principal Amount of $5,000,000.00,
along with any and all subsequent Change In Terms Agreements.

DESCRIPTION OF COLLATERAL.  Borrower acknowledges this Agreement is secured by
the following collateral described in the security instruments listed herein:

(A)  a Deed of Trust dated January 8, 2016, to a trustee in favor of Lender on
real property located in San Bernardino County, State of California.  That
agreement contains the following due on sale provision:  Lender may, at Lender's
option, declare immediately due and payable all sums secured by the Deed of
Trust upon the sale or transfer, without Lender's prior written consent, of all
or any part of the Real Property, or any interest in the Real Property.  A "sale
or transfer" means the conveyance of Real Property or any right, title or
interest in the Real Property; whether legal, beneficial or equitable; whether
voluntary or involuntary; whether by outright sale, deed, installment sale
contract, land contract, contract for deed, leasehold interest with a term
greater than three (3) years, lease-option contract, or by sale, assignment, or
transfer of any beneficial interest in or to any land trust holding title to the
Real Property, or by any other method of conveyance of an interest in the Real
Property.  If any Borrower is a corporation, partnership or limited liability
company, transfer also includes any change in ownership of more than twenty-five
percent (25%) of the voting stock, partnership interests or limited liability
company interests, as the case may be, of such Borrower.  However, this option
shall not be exercised by Lender if such exercise is prohibited by applicable
law.

(B)  an Assignment of All Rents to Lender on real property located in San
Bernardino County, State of California.

(C) fixtures described in a Commercial Security Agreement dated September 13,
2005.

DESCRIPTION OF CHANGE IN TERMS.    

The Maturity date of the Note is hereby extended from January 1, 2016 to
February 5, 2021.

The sections entitled "PAYMENT" and "VARIABLE INTEREST RATE" are hereby amended
and restated as follows:

PAYMENT.  Borrower will make principal payments on this loan as set forth in the
attached Exhibit "A. Borrower's first principal payment is due March 5, 2016,
and all subsequent principal payments are due on the same day of each month
after that.  In addition, Borrower will pay regular monthly payments of all
accrued unpaid interest due as of each payment date, beginning March 5,  2016,
with all subsequent interest payments to be due on the same day of each month
after that.  Borrower's final payment due February 5, 2021, will be for all
principal and all accrued interest not yet paid.

Unless otherwise agreed or required by applicable law, payments will be applied
first to any accrued unpaid interest; then to principal; then to any late
charges; and then to any unpaid collection costs.  Borrower will pay Lender at
Lender's address shown above or at such other place as Lender may designate in
writing.

VARIABLE INTEREST RATE.  The interest rate on this loan is subject to change
from time to time based on changes in an independent index which is the daily
Wall Street Journal Prime Rate, as quoted in the "Money Rates" column of The
Wall Street Journal (Western Edition) all as determined by Lender (the
"Index").  The Index is not necessarily the lowest rate charged by Lender on its
loans.  If the Index becomes unavailable during the term of this loan, Lender
may designate a substitute index after notifying Borrower.  Lender will tell
Borrower the current Index rate upon Borrower's request.  The interest rate
change will not occur more often than each day.  Borrower understands that
Lender may make loans based on other rates as well.  The Index currently is
3.500% per annum.  Interest on the unpaid principal balance of this loan will be
calculated as described in the "INTEREST CALCULATION METHOD" paragraph using a
rate equal to the Index, resulting in an initial rate of 3.500%.  NOTICE:  Under
no circumstances will the interest rate on this loan be more than the maximum
rate allowed by applicable law.  Whenever increases occur in the interest rate,
Lender, at its option, may do one or more of the following:  (A)  increase
Borrower's payments to ensure Borrower's loan will pay off by its original final
maturity date,  (B)  increase Borrower's payments to cover accruing
interest,  (C)  increase the number of Borrower's payments, and  (D)  continue
Borrower's payments at the same amount and increase Borrower's final payment.

INTEREST CALCULATION METHOD.  Interest on this loan is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding.  All interest payable under
this loan is computed using this method.

BUSINESS DAY. Any day other than a Saturday or a Sunday or any day on which
commercial banks in Los Angeles, California, are authorized or required to
close.

PAYMENT DUE DATE. If any payment required to be made by the Borrower hereunder
becomes due and payable on a day other than a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and interest thereon shall
be payable at the then applicable rate during such extension.

The section entitled "INTEREST AFTER DEFAULT" is hereby amended and restated as
follows:

INTEREST AFTER DEFAULT.  Upon default, the interest rate on this loan shall, if
permitted under applicable law, immediately increase by adding an additional
5.000 percentage point margin ("Default Rate Margin").  The Default Rate Margin
shall also apply to each succeeding interest rate change that would have applied
had there been no default.

The section entitled "Other Defaults Modified" is hereby amended and restated as
follows:

Other Defaults Modified. Notwithstanding the section above entitled “Other
Defaults”, Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or Agreement or in any
of the Related Documents between Lender and Borrower; or any shareholder,
member, trustor, or any owner of the Borrower also holding a controlling
interest in any given entity’s common stock, membership interest, trust
interest, or any other ownership interest (“Related Entity”), fails to comply
with or to perform any other term, obligation, covenant or condition contained
in any other agreement between Lender and the Related Entity



Loan No. 187009

 

--------------------------------------------------------------------------------

 

 

The section entitled "DISHONORED ITEM FEE" is hereby amended and restated as
follows:

DISHONORED ITEM FEE.  Borrower will pay a fee to Lender of $25.00 if Borrower
makes a payment on Borrower's loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Los Angeles County, State of
California.

JUDICIAL REFERENCE. If the waiver of the right to a trial by jury is not
enforceable, the parties hereto agree that any and all disputes or controversies
of any nature between them arising at any time shall be decided by a reference
to a private judge, who shall be a retired state or federal court judge,
mutually selected by the parties or, if they cannot agree, then any party may
seek to have a private judge appointed in accordance with California Code of
Civil Procedure §§ 638 and 640 (or pursuant to comparable provisions of federal
law if the dispute falls within the exclusive jurisdiction of the federal
courts). The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers.  All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the Court for such relief. The
proceeding before the private judge shall be conducted in the same manner as it
would be before a court under the rules of evidence applicable to judicial
proceedings. The parties shall be entitled to discovery which shall be conducted
in the same manner as it would be before a court under the rules of discovery
applicable to judicial proceedings. The private judge shall oversee discovery
and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge. The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to California Code of Civil Procedure §
644(a). Nothing in this paragraph shall limit the right of any party at any time
to exercise self-help remedies, foreclose against collateral, or obtain
provisional remedies. The private judge shall also determine all issues relating
to the applicability, interpretation, and enforceability of this paragraph.

The parties agree that time is of the essence in conducting the referenced
proceedings.  The parties shall promptly and diligently cooperate with one
another and the referee, and shall perform such acts as may be necessary to
obtain prompt and expeditious resolution of the dispute or controversy in
accordance with the terms hereof.  The costs shall be borne equally by the
parties.

ORAL AGREEMENTS NOT EFFECTIVE. This Note or Agreement embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written negotiations,
agreements and understandings of the parties with respect to the subject matter
hereof and shall remain in full force and effect in accordance with its terms
and conditions.  Moreover, any subsequent oral statements, negotiations,
agreements or understandings of the parties shall not be effective against
Lender unless (i) expressly stated in writing, (ii) duly approved and authorized
by an appropriate decision making committee of Lender on such terms and
conditions as such committee shall deem necessary or appropriate in the
committee’s sole and absolute opinion and judgment and (iii) executed by an
authorized officer of Lender.  Borrower shall not rely or act on any oral
statements, negotiations, agreements or understandings between the parties at
anytime whatsoever, including before or during any Lender approval process
stated above.  Borrower acknowledges and agrees that Borrower shall be
responsible for its own actions, including any detrimental reliance on any oral
statements, negotiations, agreements or understandings between the parties and
that Lender shall not be liable for any possible claims, counterclaims, demands,
actions, causes of action, damages, costs, expenses and liability whatsoever,
known or unknown, anticipated or unanticipated, suspected or unsuspected, at law
or in equity, originating in whole or in part in connection with any oral
statements, negotiations, agreements or understandings between the parties which
the Borrower may now or hereafter claim against the Lender.  Neither this Note
or Agreement nor any other Related Document, nor any terms hereof or thereof may
be amended, supplemented or modified except in accordance with the provisions of
this section.  Lender may from time to time, (a) enter into with Borrower
written amendments, supplements or modifications hereto and to the Related
Documents or (b) waive, on such terms and conditions as Lender may specify in
such instrument, any of the requirements of this Note or Agreement or the
Related Documents or any Event Default and its consequences, if, but only if,
such amendment, supplement, modification or waiver is (i) expressly stated in
writing, (ii) duly approved and authorized by an appropriate decision making
committee of Lender on such terms and conditions as such committee shall deem
necessary or appropriate in the committee’s sole and absolute opinion and
judgment and (iii) executed by an authorized officer of Lender.  Then such
amendment, supplement, modification or waiver shall be effective only in the
specific instance and specific purpose for which given.

CONTINUING VALIDITY.  Except as expressly changed by this Agreement, the terms
of the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and
effect.  Consent by Lender to this Agreement does not waive Lender's right to
strict performance of the obligation(s) as changed, nor obligate Lender to make
any future change in terms.  Nothing in this Agreement will constitute a
satisfaction of the obligation(s).  It is the intention of Lender to retain as
liable parties all makers and endorsers of the original obligation(s), including
accommodation parties, unless a party is expressly released by Lender in
writing.  Any maker or endorser, including accommodation makers, will not be
released by virtue of this Agreement.  If any person who signed the original
obligation does not sign this Agreement below, then all persons signing below
acknowledge that this Agreement is given conditionally, based on the
representation to Lender that the non-signing party consents to the changes and
provisions of this Agreement or otherwise will not be released by it.  This
waiver applies not only to any initial extension, modification or release, but
also to all such subsequent actions.

ADDENDUM TO CHANGE IN TERMS AGREEMENT- INTEREST RATE SWAP.  An exhibit, titled
"ADDENDUM TO Change In Terms Agreement- INTEREST RATE SWAP," is attached to this
Agreement and by this reference is made a part of this Agreement just as if all
the provisions, terms and conditions of the Exhibit had been fully set forth in
this Agreement.

EXHIBIT "A".  An exhibit, titled "EXHIBIT "A"," is attached to this Agreement
and by this reference is made a part of this Agreement just as if all the
provisions, terms and conditions of the Exhibit had been fully set forth in this
Agreement.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT.  BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

BORROWER:



Loan No. 1870010

 

--------------------------------------------------------------------------------

 

 

AMPHASTAR PHARMACEUTICALS, INC.

 

By: __________/s/JACK ZHANG________________

Jack Zhang, CEO of Amphastar Pharmaceuticals, Inc.

By: _________/s/WILLIAM J. PETERS____________

William J. Peters, CFO of Amphastar Pharmaceuticals, Inc.

 

LaserPro, Ver. 15.4.20.033  Copr. D+H USA Corporation 1997, 2016.   All Rights
Reserved.   - CA  F:\PROD\LOANDOC\CFI\LPL\D20C.FC  TR-5156  PR-1 (M)

 



Loan No. 1870011

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

ADDENDUM TO CHANGE IN TERMS AGREEMENT- INTEREST RATE SWAP

 

Borrower:

Amphastar Pharmaceuticals, Inc.

11570 6th Street

Rancho Cucamonga, CA  91730

Lender:

East West Bank

Loan Servicing Department

9300 Flair Drive, 6th Floor

El Monte, CA  91731

 

This ADDENDUM TO CHANGE IN TERMS AGREEMENT- INTEREST RATE SWAP is attached to
and by this reference is made a part of the Change In Terms Agreement, dated
January 8, 2016, and executed in connection with a loan or other financial
accommodations between EAST WEST BANK and Amphastar Pharmaceuticals, Inc.

Re: Loan No. 18700

The following sentence is hereby added to the paragraph headed "PREPAYMENT;
MINIMUM INTEREST CHARGE":

"Notwithstanding the provisions of this paragraph, Borrower must consult with
Lender prior to making any prepayments when a Financial Contract has been
executed between Borrower and Lender in connection with this Note.  Borrower
acknowledges that partial prepayments of the Note will require the Financial
Contract to be amended."

The subparagraph headed "Other Defaults," in the paragraph headed "DEFAULT," is
hereby amended to read as follows:

"Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement including but not limited to any
Financial Contract between Lender and Borrower."

The subparagraph headed "Cure Provisions," in the paragraph headed "DEFAULT," is
hereby amended to read as follows:

"Cure Provisions.  If any default, other than a default in payment or in a
Financial Contract, is curable and if Borrower has not been given a notice of a
breach of the same provision of this Note within the preceding twelve (12)
months, it may be cured if Borrower, after Lender sends written notice to
Borrower demanding cure of such default: (1) cures the default within fifteen
(15) days; or (2) if the cure requires more than fifteen (15) days, immediately
initiates steps which Lender deems in Lender's sole discretion to be sufficient
to cure the default and thereafter continues and completes all reasonable and
necessary steps sufficient to produce compliance as soon as reasonably
practical."

The following DEFINITION is hereby added to the Note:

"Financial Contract.  The words "Financial Contract" mean (1) an agreement
(including terms and conditions incorporated by reference therein) which is a
rate swap agreement, basis swap, forward rate agreement, commodity swap,
commodity option, equity or equity index swap, bond option, interest rate
option, foreign exchange agreement, rate cap agreement, rate floor agreement,
rate collar agreement, currency swap agreement, cross-currency rate swap
agreement, currency option, any other similar agreement (including any option to
enter into any of the foregoing); or (2) any combination of the foregoing.

THIS ADDENDUM TO CHANGE IN TERMS AGREEMENT- INTEREST RATE SWAP IS EXECUTED ON
JANUARY 8, 2016.

BORROWER:

AMPHASTAR PHARMACEUTICALS, INC.

 

By: __________/s/JACK ZHANG________________

Jack Zhang, CEO of Amphastar Pharmaceuticals, Inc.

 

By: _________/s/WILLIAM J. PETERS____________

William J. Peters, CFO of Amphastar Pharmaceuticals, Inc.

 

LaserPro, Ver. 15.4.20.033  Copr. D+H USA Corporation 1997, 2016.   All Rights
Reserved.   - CA  F:\PROD\LOANDOC\CFI\LPL\D20C.FC  TR-5156  PR-1 (M)

 



Loan No. 1870012

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

EXHIBIT "A"

 

Borrower:

Amphastar Pharmaceuticals, Inc.

11570 6th Street

Rancho Cucamonga, CA  91730

Lender:

East West Bank

Loan Servicing Department

9300 Flair Drive, 6th Floor

El Monte, CA  91731

 

This EXHIBIT "A" is attached to and by this reference is made a part of the
Change In Terms Agreement, dated January 8, 2016, and executed in connection
with a loan or other financial accommodations between EAST WEST BANK and
Amphastar Pharmaceuticals, Inc.

Re: Loan No. 18700

 

 

 

 

Principal Payment

Payment Date

01

$6,498.00

7-Mar-16

02

$6,498.00

5-Apr-16

03

$6,498.00

5-May-16

04

$6,498.00

6-Jun-16

05

$6,498.00

5-Jul-16

06

$6,498.00

5-Aug-16

07

$6,498.00

6-Sep-16

08

$6,498.00

5-Oct-16

09

$6,498.00

7-Nov-16

10

$6,498.00

5-Dec-16

11

$6,498.00

5-Jan-17

12

$6,498.00

6-Feb-17

13

$6,943.00

6-Mar-17

14

$6,943.00

5-Apr-17

15

$6,943.00

5-May-17

16

$6,943.00

5-Jun-17

17

$6,943.00

5-Jul-17

18

$6,943.00

7-Aug-17

19

$6,943.00

5-Sep-17

20

$6,943.00

5-Oct-17

21

$6,943.00

6-Nov-17

22

$6,943.00

5-Dec-17

23

$6,943.00

5-Jan-18

24

$6,943.00

5-Feb-18

25

$7,243.00

5-Mar-18

26

$7,243.00

5-Apr-18

27

$7,243.00

7-May-18

28

$7,243.00

5-Jun-18

29

$7,243.00

5-Jul-18

30

$7,243.00

6-Aug-18

31

$7,243.00

5-Sep-18

32

$7,243.00

5-Oct-18

33

$7,243.00

5-Nov-18

34

$7,243.00

5-Dec-18

35

$7,243.00

7-Jan-19

36

$7,243.00

5-Feb-19

37

$7,600.00

5-Mar-19

38

$7,600.00

5-Apr-19

39

$7,600.00

6-May-19

40

$7,600.00

5-Jun-19

41

$7,600.00

5-Jul-19

42

$7,600.00

5-Aug-19

43

$7,600.00

5-Sep-19

44

$7,600.00

7-Oct-19

45

$7,600.00

5-Nov-19

46

$7,600.00

5-Dec-19

47

$7,600.00

6-Jan-20

48

$7,600.00

5-Feb-20

49

$7,935.00

5-Mar-20

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

50

$7,935.00

6-Apr-20

51

$7,935.00

5-May-20

52

$7,935.00

5-Jun-20

53

$7,935.00

6-Jul-20

54

$7,935.00

5-Aug-20

55

$7,935.00

8-Sep-20

56

$7,935.00

5-Oct-20

57

$7,935.00

5-Nov-20

58

$7,935.00

7-Dec-20

59

$7,935.00

5-Jan-21

60

$3,298,147.78

5-Feb-21.

 

 



 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

THIS EXHIBIT "A" IS EXECUTED ON JANUARY 8, 2016.

BORROWER:

AMPHASTAR PHARMACEUTICALS, INC.

 

By: __________/s/JACK ZHANG________________

Jack Zhang, CEO of Amphastar Pharmaceuticals, Inc.

 

By: _________/s/WILLIAM J. PETERS____________

William J. Peters, CFO of Amphastar Pharmaceuticals, Inc.

 

LaserPro, Ver. 15.4.20.033  Copr. D+H USA Corporation 1997, 2016.   All Rights
Reserved.   - CA  F:\PROD\LOANDOC\CFI\LPL\D20C.FC  TR-5156  PR-1 (M)

 





 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

CORPORATE RESOLUTION TO GUARANTEE / SUBORDINATE DEBT

 

Borrower:

Amphastar Pharmaceuticals, Inc.

11570 6th Street

Rancho Cucamonga, CA  91730

Lender:

East West Bank

Loan Servicing Department

9300 Flair Drive, 6th Floor

El Monte, CA  91731

 

Corporation:

International Medication Systems, Limited

c/o Amphastar Pharmaceuticals, Inc.

11570 Sixth Street

Rancho Cucamonga, CA  91730

 

I, THE UNDERSIGNED, DO HEREBY CERTIFY THAT:

THE CORPORATION'S EXISTENCE.  The complete and correct name of the Corporation
is International Medication Systems, Limited ("Corporation").  The Corporation
is a corporation for profit which is, and at all times shall be, duly organized,
validly existing, and in good standing under and by virtue of the laws of the
State of Delaware.  The Corporation is duly authorized to transact business in
all other states in which the Corporation is doing business, having obtained all
necessary filings, governmental licenses and approvals for each state in which
the Corporation is doing business.  Specifically, the Corporation is, and at all
times shall be, duly qualified as a foreign corporation in all states in which
the failure to so qualify would have a material adverse effect on its business
or financial condition.  The Corporation has the full power and authority to own
its properties and to transact the business in which it is presently engaged or
presently proposes to engage.  The Corporation maintains an office at c/o
Amphastar Pharmaceuticals, Inc.

11570 Sixth Street, Rancho Cucamonga, CA  91730.  Unless the Corporation has
designated otherwise in writing, the principal office is the office at which the
Corporation keeps its books and records.  The Corporation will notify Lender
prior to any change in the location of the Corporation's state of organization
or any change in the Corporation's name.  The Corporation shall do all things
necessary to preserve and to keep in full force and effect its existence, rights
and privileges, and shall comply with all regulations, rules, ordinances,
statutes, orders and decrees of any governmental or quasi-governmental authority
or court applicable to the Corporation and the Corporation's business
activities.

RESOLUTIONS ADOPTED.  At a meeting of the Directors of the Corporation, or if
the Corporation is a close corporation having no Board of Directors then at a
meeting of the Corporation's shareholders, duly called and held on January 8,
2015, at which a quorum was present and voting, or by other duly authorized
action in lieu of a meeting, the resolutions set forth in this Resolution were
adopted.

OFFICERS.  The following named persons are officers of International Medication
Systems, Limited: 

 

NAMES

TITLES

AUTHORIZED

ACTUAL SIGNATURES

 

Jack Zhang

CEO

Y

X    __________/s/JACK ZHANG________________ (Seal)

 

William J. Peters

CFO

Y

X  _________/s/WILLIAM J. PETERS____________ (Seal)

 

ACTIONS AUTHORIZED.  Any two (2) of the authorized persons listed above may
enter into any agreements of any nature with Lender, and those agreements will
bind the Corporation.  Specifically, but without limitation, any two (2) of such
authorized persons are authorized, empowered, and directed to do the following
for and on behalf of the Corporation: 

Guaranty.  To guarantee or act as surety for loans or other financial
accommodations to Borrower from Lender on such guarantee or surety terms as may
be agreed upon between the officers of the Corporation and Lender and in such
sum or sums of money as in their judgment should be guaranteed or assured,
without limit (the "Guaranty").

Execute Security Documents.  To execute and deliver to Lender the forms of
mortgage, deed of trust, pledge agreement, hypothecation agreement, and other
security agreements and financing statements which Lender may require and which
shall evidence the terms and conditions under and pursuant to which such liens
and encumbrances, or any of them, are given; and also to execute and deliver to
Lender any other written instruments, any chattel paper, or any other
collateral, of any kind or nature, which Lender may deem necessary or proper in
connection with or pertaining to the giving of the liens and
encumbrances.  Notwithstanding the foregoing, any one of the above authorized
persons may execute, deliver, or record financing statements.

Subordination.  To subordinate, in all respects, any and all present and future
indebtedness, obligations, liabilities, claims, rights, and demands of any kind
which may be owed, now or hereafter, from any person or entity to the
Corporation to all present and future indebtedness, obligations, liabilities,
claims, rights, and demands of any kind which may be owed, now or hereafter,
from such person or entity to Lender ("Subordinated Indebtedness"), together
with subordination by the Corporation of any and all security interests of any
kind, whether now existing or hereafter acquired, securing payment or
performance of the Subordinated Indebtedness; all on such subordination terms as
may be agreed upon between the Corporation's Officers and Lender and in such
amounts as in their judgment should be subordinated.

Other Actions.  (A) Enter into any interest rate, credit, commodity or equity
swap, cap, floor, collar, forward, foreign exchange transaction, currency swap,
cross currency swap, currency option, securities puts, calls, collars, options
or forwards or any combination of, or option with respect to, the foregoing or
similar transactions with the Lender. (B) Apply for letters of credit or seek
issuance of banker's acceptances under which the Company shall be liable to the
Lender for repayment. (C) Purchase and sell foreign currencies, on behalf of the
Company, whether for immediate or future delivery, in such amounts and upon such
terms and conditions as the officer(s) authorized herein may deem appropriate,
and give any instructions for transfers or deposits of monies by check, drafts,
cable, letter or otherwise for any purpose incidental to the foregoing, and
authorize or direct

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

charges to the depository account or accounts of the Company for the cost of any
foreign currencies so purchased through the Lender.

Further Acts.  To do and perform such other acts and things and to execute and
deliver such other documents and agreements, including agreements waiving the
right to a trial by jury, as the officers may in their discretion deem
reasonably necessary or proper in order to carry into effect the provisions of
this Resolution.

ASSUMED BUSINESS NAMES.  The Corporation has filed or recorded all documents or
filings required by law relating to all assumed business names used by the
Corporation.  Excluding the name of the Corporation, the following is a complete
list of all assumed business names under which the Corporation does business:
 None.

NOTICES TO LENDER.  The Corporation will promptly notify Lender in writing at
Lender's address shown above (or such other addresses as Lender may designate
from time to time) prior to any  (A)  change in the Corporation's
name;  (B)  change in the Corporation's assumed business name(s);  (C)  change
in the management of the Corporation;  (D)  change in the authorized
signer(s);  (E)  change in the Corporation's principal office
address;  (F)  change in the Corporation's state of
organization;  (G)  conversion of the Corporation to a new or different type of
business entity; or  (H)  change in any other aspect of the Corporation that
directly or indirectly relates to any agreements between the Corporation and
Lender.  No change in the Corporation's name or state of organization will take
effect until after Lender has received notice.

CERTIFICATION CONCERNING OFFICERS AND RESOLUTIONS.  The officers named above are
duly elected, appointed, or employed by or for the Corporation, as the case may
be, and occupy the positions set opposite their respective names.  This
Resolution now stands of record on the books of the Corporation, is in full
force and effect, and has not been modified or revoked in any manner whatsoever.

NO CORPORATE SEAL.  The Corporation has no corporate seal, and therefore, no
seal is affixed to this Resolution.

CONTINUING VALIDITY.  Any and all acts authorized pursuant to this Resolution
and performed prior to the passage of this Resolution are hereby ratified and
approved.  This Resolution shall be continuing, shall remain in full force and
effect and Lender may rely on it until written notice of its revocation shall
have been delivered to and received by Lender at Lender's address shown above
(or such addresses as Lender may designate from time to time).  Any such notice
shall not affect any of the Corporation's agreements or commitments in effect at
the time notice is given.

IN TESTIMONY WHEREOF, I have hereunto set my hand and attest that the signatures
set opposite the names listed above are their genuine signatures.

I have read all the provisions of this Resolution, and I personally and on
behalf of the Corporation certify that all statements and representations made
in this Resolution are true and correct.  This Corporate Resolution to Guarantee
/ Subordinate Debt is dated January 8, 2016.

 THIS RESOLUTION IS DELIVERED UNDER SEAL AND IT IS INTENDED THAT THIS RESOLUTION
IS AND SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO
LAW.

CERTIFIED TO AND ATTESTED BY:

 

X __________/s/Jacob Liawatidewi________________

Jacob Liawatidewl, Secretary

(Seal)

 

NOTE:  If the officers signing this Resolution are designated by the foregoing
document as one of the officers authorized to act on the Corporation's behalf,
it is advisable to have this Resolution signed by at least one non-authorized
officer of the Corporation.

LaserPro, Ver. 15.4.20.033  Copr. D+H USA Corporation 1997, 2016.   All Rights
Reserved.   - DE/CA  F:\PROD\LOANDOC\CFI\LPL\C10.FC  TR-5156  PR-1 (M)

 





 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

CORPORATE RESOLUTION TO BORROW / GRANT COLLATERAL

 

Corporation:

Amphastar Pharmaceuticals, Inc.

11570 6th Street

Rancho Cucamonga, CA  91730

Lender:

East West Bank

Loan Servicing Department

9300 Flair Drive, 6th Floor

El Monte, CA  91731

 

I, THE UNDERSIGNED, DO HEREBY CERTIFY THAT:

THE CORPORATION'S EXISTENCE.  The complete and correct name of the Corporation
is Amphastar Pharmaceuticals, Inc. ("Corporation").  The Corporation is a
corporation for profit which is, and at all times shall be, duly organized,
validly existing, and in good standing under and by virtue of the laws of the
State of Delaware.  The Corporation is duly authorized to transact business in
all other states in which the Corporation is doing business, having obtained all
necessary filings, governmental licenses and approvals for each state in which
the Corporation is doing business.  Specifically, the Corporation is, and at all
times shall be, duly qualified as a foreign corporation in all states in which
the failure to so qualify would have a material adverse effect on its business
or financial condition.  The Corporation has the full power and authority to own
its properties and to transact the business in which it is presently engaged or
presently proposes to engage.  The Corporation maintains an office at 11570 6th
Street, Rancho Cucamonga, CA  91730.  Unless the Corporation has designated
otherwise in writing, the principal office is the office at which the
Corporation keeps its books and records.  The Corporation will notify Lender
prior to any change in the location of the Corporation's state of organization
or any change in the Corporation's name.  The Corporation shall do all things
necessary to preserve and to keep in full force and effect its existence, rights
and privileges, and shall comply with all regulations, rules, ordinances,
statutes, orders and decrees of any governmental or quasi-governmental authority
or court applicable to the Corporation and the Corporation's business
activities.

RESOLUTIONS ADOPTED.  At a meeting of the Directors of the Corporation, or if
the Corporation is a close corporation having no Board of Directors then at a
meeting of the Corporation's shareholders, duly called and held on January 8,
2016, at which a quorum was present and voting, or by other duly authorized
action in lieu of a meeting, the resolutions set forth in this Resolution were
adopted.

OFFICERS.  The following named persons are officers of Amphastar
Pharmaceuticals, Inc.: 

 

NAMES

TITLES

AUTHORIZED

ACTUAL SIGNATURES

 

Jack Zhang

CEO

Y

X __________/s/JACK ZHANG________________ (Seal)

 

William J. Peters

CFO

Y

X _________/s/WILLIAM J. PETERS____________ (Seal)

 

ACTIONS AUTHORIZED.  Any two (2) of the authorized persons listed above may
enter into any agreements of any nature with Lender, and those agreements will
bind the Corporation.  Specifically, but without limitation, any two (2) of such
authorized persons are authorized, empowered, and directed to do the following
for and on behalf of the Corporation: 

Borrow Money.  To borrow, as a cosigner or otherwise, from time to time from
Lender, on such terms as may be agreed upon between the Corporation and Lender,
such sum or sums of money as in their judgment should be borrowed, without
limitation.

Execute Notes.  To execute and deliver to Lender the promissory note or notes,
or other evidence of the Corporation's credit accommodations, on Lender's forms,
at such rates of interest and on such terms as may be agreed upon, evidencing
the sums of money so borrowed or any of the Corporation's indebtedness to
Lender, and also to execute and deliver to Lender one or more renewals,
extensions, modifications, refinancings, consolidations, or substitutions for
one or more of the notes, any portion of the notes, or any other evidence of
credit accommodations.

Grant Security.  To mortgage, pledge, transfer, endorse, hypothecate, or
otherwise encumber and deliver to Lender any property now or hereafter belonging
to the Corporation or in which the Corporation now or hereafter may have an
interest, including without limitation all of the Corporation's real property
and all of the Corporation's personal property (tangible or intangible), as
security for the payment of any loans or credit accommodations so obtained, any
promissory notes so executed (including any amendments to or modifications,
renewals, and extensions of such promissory notes), or any other or further
indebtedness of the Corporation to Lender at any time owing, however the same
may be evidenced.  Such property may be mortgaged, pledged, transferred,
endorsed, hypothecated or encumbered at the time such loans are obtained or such
indebtedness is incurred, or at any other time or times, and may be either in
addition to or in lieu of any property theretofore mortgaged, pledged,
transferred, endorsed, hypothecated or encumbered.

Execute Security Documents.  To execute and deliver to Lender the forms of
mortgage, deed of trust, pledge agreement, hypothecation agreement, and other
security agreements and financing statements which Lender may require and which
shall evidence the terms and conditions under and pursuant to which such liens
and encumbrances, or any of them, are given; and also to execute and deliver to
Lender any other written instruments, any chattel paper, or any other
collateral, of any kind or nature, which Lender may deem necessary or proper in
connection with or pertaining to the giving of the liens and
encumbrances.  Notwithstanding the foregoing, any one of the above authorized
persons may execute, deliver, or record financing statements.

Other Actions.  (A) Enter into any interest rate, credit, commodity or equity
swap, cap, floor, collar, forward, foreign exchange transaction, currency swap,
cross currency swap, currency option, securities puts, calls, collars, options
or forwards or any combination of, or option with respect to, the foregoing or
similar transactions with the Lender. (B) Apply for letters of credit or seek
issuance of banker's acceptances under which the Corporation shall be liable to
the Lender for repayment. (C) Purchase and sell foreign currencies, on behalf of
the Corporation, whether for immediate or future delivery, in such amounts and
upon such terms and conditions as the officer(s) authorized herein may deem
appropriate, and

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

give any instructions for transfers or deposits of monies by check, drafts,
cable, letter or otherwise for any purpose incidental to the foregoing, and
authorize or direct charges to the depository account or accounts of the
Corporation for the cost of any foreign currencies so purchased through the
Lender.

Negotiate Items.  To draw, endorse, and discount with Lender all drafts, trade
acceptances, promissory notes, or other evidences of indebtedness payable to or
belonging to the Corporation or in which the Corporation may have an interest,
and either to receive cash for the same or to cause such proceeds to be credited
to the Corporation's account with Lender, or to cause such other disposition of
the proceeds derived therefrom as they may deem advisable.

Further Acts.  In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances under such lines,
and in all cases, to do and perform such other acts and things, to pay any and
all fees and costs, and to execute and deliver such other documents and
agreements, including agreements waiving the right to a trial by jury, as the
officers may in their discretion deem reasonably necessary or proper in order to
carry into effect the provisions of this Resolution.

ASSUMED BUSINESS NAMES.  The Corporation has filed or recorded all documents or
filings required by law relating to all assumed business names used by the
Corporation.  Excluding the name of the Corporation, the following is a complete
list of all assumed business names under which the Corporation does business:
 None.

NOTICES TO LENDER.  The Corporation will promptly notify Lender in writing at
Lender's address shown above (or such other addresses as Lender may designate
from time to time) prior to any  (A)  change in the Corporation's
name;  (B)  change in the Corporation's assumed business name(s);  (C)  change
in the management of the Corporation;  (D)  change in the authorized
signer(s);  (E)  change in the Corporation's principal office
address;  (F)  change in the Corporation's state of
organization;  (G)  conversion of the Corporation to a new or different type of
business entity; or  (H)  change in any other aspect of the Corporation that
directly or indirectly relates to any agreements between the Corporation and
Lender.  No change in the Corporation's name or state of organization will take
effect until after Lender has received notice.

CERTIFICATION CONCERNING OFFICERS AND RESOLUTIONS.  The officers named above are
duly elected, appointed, or employed by or for the Corporation, as the case may
be, and occupy the positions set opposite their respective names.  This
Resolution now stands of record on the books of the Corporation, is in full
force and effect, and has not been modified or revoked in any manner whatsoever.

NO CORPORATE SEAL.  The Corporation has no corporate seal, and therefore, no
seal is affixed to this Resolution.

CONTINUING VALIDITY.  Any and all acts authorized pursuant to this Resolution
and performed prior to the passage of this Resolution are hereby ratified and
approved.  This Resolution shall be continuing, shall remain in full force and
effect and Lender may rely on it until written notice of its revocation shall
have been delivered to and received by Lender at Lender's address shown above
(or such addresses as Lender may designate from time to time).  Any such notice
shall not affect any of the Corporation's agreements or commitments in effect at
the time notice is given.

IN TESTIMONY WHEREOF, I have hereunto set my hand and attest that the signatures
set opposite the names listed above are their genuine signatures.

I have read all the provisions of this Resolution, and I personally and on
behalf of the Corporation certify that all statements and representations made
in this Resolution are true and correct.  This Corporate Resolution to Borrow /
Grant Collateral is dated January 8, 2016.

 THIS RESOLUTION IS DELIVERED UNDER SEAL AND IT IS INTENDED THAT THIS RESOLUTION
IS AND SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO
LAW.

CERTIFIED TO AND ATTESTED BY:

 

X __________/s/Jacob Liawatidewi________________

Jacob Liawatidewl, Secretary

(Seal)

 

NOTE:  If the officers signing this Resolution are designated by the foregoing
document as one of the officers authorized to act on the Corporation's behalf,
it is advisable to have this Resolution signed by at least one non-authorized
officer of the Corporation.

LaserPro, Ver. 15.4.20.033  Copr. D+H USA Corporation 1997, 2016.   All Rights
Reserved.   - DE/CA  F:\PROD\LOANDOC\CFI\LPL\C10.FC  TR-5156  PR-1 (M)

 





 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

DISCLOSURE OF RIGHT TO RECEIVE A COPY OF AN APPRAISAL

 

Applicant:

Amphastar Pharmaceuticals, Inc.

11570 6th Street

Rancho Cucamonga, CA  91730

Lender:

East West Bank

Loan Servicing Department

9300 Flair Drive, 6th Floor

El Monte, CA  91731

 

Disclosure of Right to Receive a Copy of an Appraisal

 

Application Number:  18700

Loan Number:  18700

You have the right to a copy of the appraisal report used in connection with
your application for credit.  If you wish to have a copy, please write to us at
the following mailing address East West Bank Appraisal Department 9300 Flair
Drive, 6th Floor El Monte, CA  91731.  We must hear from you no later than
ninety (90) days after we notify you about the action taken on your credit
application or no later than ninety (90) days after you withdraw your
application.

In your letter, give us the following information:

Borrower's name, property address and loan number

Upon your request, the appraisal report will be sent to:

11570 6th Street

Rancho Cucamonga, CA  91730

Costs of Providing the Appraisal Copy:  You are required to pay the cost of the
appraisal.

APPLICANT ACKNOWLEDGMENT

I acknowledge that I have received a copy of this Disclosure of Right to Receive
a Copy of an Appraisal.

APPLICANT:

AMPHASTAR PHARMACEUTICALS, INC.

 

By: __________/s/JACK ZHANG________________

Jack Zhang, CEO of Amphastar Pharmaceuticals, Inc.

 

____________________

Date

By: _________/s/WILLIAM J. PETERS____________

William J. Peters, CFO of Amphastar Pharmaceuticals, Inc.

 

____________________

Date

 

LaserPro, Ver. 15.4.20.033  Copr. D+H USA Corporation 1997, 2016.   All Rights
Reserved.   - CA  F:\PROD\LOANDOC\CFI\LPL\B14.FC  TR-5156  PR-1 (M)

 





 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

HAZARD INSURANCE DISCLOSURE

 

Borrower:

Amphastar Pharmaceuticals, Inc.

11570 6th Street

Rancho Cucamonga, CA  91730

Lender:

East West Bank

Loan Servicing Department

9300 Flair Drive, 6th Floor

El Monte, CA  91731

 

HAZARD INSURANCE DISCLOSURE

Made Pursuant to California Civil Code Section 2955.5

IMPORTANT

DO NOT SIGN THIS FORM UNTIL YOU CAREFULLY

READ IT AND UNDERSTAND ITS CONTENT

You have applied for a loan or credit accommodation that will be secured by real
property. As a condition of the loan or credit accommodation, Lender may require
you to maintain hazard insurance coverage for the real property. California law
provides that Lender cannot require you, as a condition of receiving or
maintaining a loan secured by real property, to provide hazard insurance
coverage against risks to the property (such as fire and other perils) in an
amount exceeding the replacement value of the building or structures attached to
the property.

BY SIGNING BELOW, YOU ACKNOWLEDGE THAT YOU HAVE READ, RECEIVED AND UNDERSTAND
THIS HAZARD INSURANCE DISCLOSURE. THIS DISCLOSURE IS DATED JANUARY 8, 2016.

BORROWER:

AMPHASTAR PHARMACEUTICALS, INC.

 

By: __________/s/JACK ZHANG________________

Jack Zhang, CEO of Amphastar Pharmaceuticals, Inc.

By: _________/s/WILLIAM J. PETERS____________

William J. Peters, CFO of Amphastar Pharmaceuticals, Inc.

 

LaserPro, Ver. 15.4.20.033  Copr. D+H USA Corporation 1997, 2016.   All Rights
Reserved.   - CA  F:\PROD\LOANDOC\CFI\LPL\B18.FC  TR-5156  PR-1 (M)

 





 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

AGREEMENT TO PROVIDE INSURANCE

 

Grantor:

Amphastar Pharmaceuticals, Inc.

11570 6th Street

Rancho Cucamonga, CA  91730

Lender:

East West Bank

Loan Servicing Department

9300 Flair Drive, 6th Floor

El Monte, CA  91731

 

INSURANCE REQUIREMENTS.  Grantor, Amphastar Pharmaceuticals, Inc. ("Grantor"),
understands that insurance coverage is required in connection with the extending
of a loan or the providing of other financial accommodations to Grantor by
Lender.  These requirements are set forth in the security documents for the
loan.  The following minimum insurance coverages must be provided on the
following described collateral (the "Collateral"): 

 

Collateral:

11530 6th Street, Rancho Cucamonga, CA  91730. 

Type:  Fire and extended coverage.

Amount:  Full Insurable Value; however in no event greater than the value of the
replacement cost of the improvements.

Basis:  Replacement value.

Endorsements:  Standard mortgagee's clause with stipulation that coverage will
not be cancelled or diminished without a minimum of 30 days prior written notice
to Lender, and without disclaimer of the insurer's liability for failure to give
such notice.

Comments:  Lender's Loss Payable Endorsement to read:  East West Bank, its
successors and/or assigns,  at P.O. Box 60021, City of Industry, CA 91716-0021.

Deductible.  Not to exceed $50,000.00.

Latest Delivery Date:  By the loan closing date.

INSURANCE COMPANY.  Grantor may obtain insurance from any insurance company
Grantor may choose that is reasonably acceptable to Lender.  Grantor understands
that credit may not be denied solely because insurance was not purchased through
Lender.

FLOOD INSURANCE.  Flood Insurance for the Collateral securing this loan is
described as follows: 

Real Estate at 11530 6th Street, Rancho Cucamonga, CA  91730.

 The Collateral securing this loan is not currently located in an area
identified as having special flood hazards.  Therefore, no special flood hazard
insurance is necessary at this time.  Should the Collateral at any time be
deemed to be located in an area designated by the Administrator of the Federal
Emergency Management Agency as a special flood hazard area, Grantor agrees to
obtain and maintain Federal Flood Insurance, if available, within 45 days after
notice is given by Lender that the Collateral is located in a special flood
hazard area, for the full unpaid principal balance of the loan and any prior
liens on the property securing the loan, up to the maximum policy limits set
under the National Flood Insurance Program, or as otherwise required by Lender,
and to maintain such insurance for the term of the loan.  Flood insurance may be
purchased under the National Flood Insurance Program or from private insurers.

INSURANCE MAILING ADDRESS.  All documents and other materials relating to
insurance for this loan should be mailed, delivered or directed to the following
address: 

East West Bank

Loan Service Department - Insurance

P.O. Box 60021

City of Industry, CA  91716-0021

HAZARDOUS INSURANCE DISCLOSURE. Lender has advised us that it is not permitted
under California law to require a borrower, as a condition of receiving or
maintaining a loan secured by real property, to provide hazard insurance
coverage against risks to the improvements on that real property (such as fire
and other peril) in an amount exceeding the replacement value of the
improvements on the property.

FAILURE TO PROVIDE INSURANCE.  Grantor agrees to deliver to Lender, on the
latest delivery date stated above, evidence of the required insurance as
provided above, with an effective date of January 8, 2016, or earlier.  Grantor
acknowledges and agrees that if Grantor fails to provide any required insurance
or fails to continue such insurance in force, Lender may do so at Grantor's
expense as provided in the applicable security document.  The cost of any such
insurance, at the option of Lender, shall be added to the indebtedness as
provided in the security document.  GRANTOR ACKNOWLEDGES THAT IF LENDER SO
PURCHASES ANY SUCH INSURANCE, THE INSURANCE WILL PROVIDE LIMITED PROTECTION
AGAINST PHYSICAL DAMAGE TO THE COLLATERAL, UP TO AN AMOUNT EQUAL TO THE LESSER
OF (1) THE UNPAID BALANCE OF THE DEBT, EXCLUDING ANY UNEARNED FINANCE CHARGES,
OR (2) THE VALUE OF THE COLLATERAL; HOWEVER, GRANTOR'S EQUITY IN THE COLLATERAL
MAY NOT BE INSURED.  IN ADDITION, THE INSURANCE MAY NOT PROVIDE ANY PUBLIC
LIABILITY OR PROPERTY DAMAGE INDEMNIFICATION AND MAY NOT MEET THE REQUIREMENTS
OF ANY FINANCIAL RESPONSIBILITY LAWS.

AUTHORIZATION.  For purposes of insurance coverage on the Collateral, Grantor
authorizes Lender to provide to any person (including any insurance agent or
company) all information Lender deems appropriate, whether regarding the
Collateral, the loan or other financial accommodations, or both. 

GRANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS AGREEMENT TO PROVIDE
INSURANCE AND AGREES TO ITS TERMS.  THIS AGREEMENT IS DATED JANUARY 8, 2016.

GRANTOR:



 

 

 

--------------------------------------------------------------------------------

 

 

 

 

AMPHASTAR PHARMACEUTICALS, INC.

 

By: __________/s/JACK ZHANG________________

Jack Zhang, CEO of Amphastar Pharmaceuticals, Inc.

By: _________/s/WILLIAM J. PETERS____________

William J. Peters, CFO of Amphastar Pharmaceuticals, Inc.

 

FOR LENDER USE ONLY

INSURANCE VERIFICATION

DATE:  _______________________

PHONE  _______________________________

AGENT'S NAME:  _______________________________

AGENCY:  _______________________________________________

ADDRESS:  ______________________________________________________________________

INSURANCE COMPANY:  _______________________________________________

POLICY NUMBER:  _______________________

EFFECTIVE DATES:
______________________________________________________________________

COMMENTS:  ______________________________________________________________________

LaserPro, Ver. 15.4.20.033  Copr. D+H USA Corporation 1997, 2016.   All Rights
Reserved.   - CA  F:\PROD\LOANDOC\CFI\LPL\I10.FC  TR-5156  PR-1 (M)

 





 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

DISBURSEMENT REQUEST AND AUTHORIZATION

 

Borrower:

Amphastar Pharmaceuticals, Inc.

11570 6th Street

Rancho Cucamonga, CA  91730

Lender:

East West Bank

Loan Servicing Department

9300 Flair Drive, 6th Floor

El Monte, CA  91731

 

LOAN TYPE.  This is a Variable Rate Nondisclosable Loan to a Corporation for
$3,724,840.78.  This is a secured renewal loan.

PRIMARY PURPOSE OF LOAN.  The primary purpose of this loan is for:

 

Personal, Family, or Household Purposes or Personal Investment.

 

X

Business (Including Real Estate Investment).

SPECIFIC PURPOSE.  The specific purpose of this loan is:  To renew existing loan
for another 5 years; amend the interest rate and payments terms; and convert
loan to Swap/IRC.

FLOOD INSURANCE.  As reflected on Flood Map No. 06071C 8633F dated 08-28-2008,
for the community of City of Rancho Cucamonga, the property that will secure the
loan is not located in an area that has been identified by the Administrator of
the Federal Emergency Management Agency as an area having special flood
hazards.  Therefore, although flood insurance may be available for the property,
no special flood hazard insurance protecting property not located in an area
having special flood hazards is required by law for this loan at this time.

DISBURSEMENT INSTRUCTIONS.  Borrower understands that no loan proceeds will be
disbursed until all of Lender's conditions for making the loan have been
satisfied.  Please disburse the loan proceeds of $3,724,840.78 as follows:

Other Disbursements:

$3,724,840.78

$3,724,840.78 Outstanding Principal Balance

Note Principal:

$3,724,840.78

CHARGES PAID IN CASH.  Borrower has paid or will pay in cash as agreed the
following charges:

Prepaid Finance Charges Paid in Cash:

$5,591.26

$5,587.26  Loan Fees

$4.00  Life of Loan Flood Fee

Other Charges Paid in Cash:

$37,887.38

$3,034.00  Title Insurance Fee (estimate)

$450.00  Environmental Fee

$9.00  Initial Flood Certification Fee

$250.00  Title Recording Fees (estimate)

$4,100.00  Appraisal Fee

$34,144.38  Interest payment due up to 2/15/2016 (estimate)

$-4,100.00  Borrower prepaid

Total Charges Paid in Cash:

$43,478.64

AUTOMATIC PAYMENTS.  Borrower hereby authorizes Lender automatically to deduct
from Borrower's account, numbered _______________, the amount of any loan
payment.  If the funds in the account are insufficient to cover any payment,
Lender shall not be obligated to advance funds to cover the payment.  At any
time and for any reason, Borrower or Lender may voluntarily terminate Automatic
Payments.

LOAN FEE DEDUCTION. Borrower authorizes Lender to deduct the fees and any other
third party costs and expenses related to the Loan and charges above from
Borrower's checking account number, ______________________________ with Lender,
all without further consent of Borrower.  Lender is fully entitled to take such
actions even if Borrower gives contrary instructions or demands to Lender.

FINANCIAL CONDITION.  BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER'S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER'S MOST RECENT FINANCIAL STATEMENT TO LENDER.  THIS

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

AUTHORIZATION IS DATED JANUARY 8, 2016.

BORROWER:

AMPHASTAR PHARMACEUTICALS, INC.

 

By: __________/s/JACK ZHANG________________

Jack Zhang, CEO of Amphastar Pharmaceuticals, Inc.

By: _________/s/WILLIAM J. PETERS____________

William J. Peters, CFO of Amphastar Pharmaceuticals, Inc.

 

LaserPro, Ver. 15.4.20.033  Copr. D+H USA Corporation 1997, 2016.   All Rights
Reserved.   - CA  F:\PROD\LOANDOC\CFI\LPL\I20.FC  TR-5156  PR-1 (M)

 





 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

NOTICE OF FINAL AGREEMENT

 

Borrower:

Amphastar Pharmaceuticals, Inc.

11570 6th Street

Rancho Cucamonga, CA  91730

Lender:

East West Bank

Loan Servicing Department

9300 Flair Drive, 6th Floor

El Monte, CA  91731

 

BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES THAT:  (A) THE WRITTEN
LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES,  (B) THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND  (C) THE WRITTEN LOAN
AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

As used in this Notice, the following terms have the following meanings:

Loan.  The term "Loan" means the following described loan:  a Variable Rate
Nondisclosable Loan to a Corporation for $3,724,840.78.  This is a secured
renewal loan.

Loan Agreement.  The term "Loan Agreement" means one or more promises,
promissory notes, agreements, undertakings, security agreements, deeds of trust
or other documents, or commitments, or any combination of those actions or
documents, relating to the Loan, including without limitation the following:

LOAN DOCUMENTS

- Disclosure of Right to Receive a Copy of an Appraisal

 

- Hazard Insurance Disclosure - CA

 

- Corporate Resolution: International Medication Systems, Limited

- Corporate Resolution: Amphastar Pharmaceuticals, Inc.

 

- Business Loan Agreement

- Change In Terms Agreement

 

- CA Commercial Guaranty:   International Medication Systems, Limited

- CA Deed of Trust for Real Property located at 11530 6th Street, Rancho
Cucamonga, CA  91730

 

- CA Assignment of Rents

- Agreement to Provide Insurance

 

- Disbursement Request and Authorization

- Notice of Final Agreement

 

Parties.  The term "Parties" means East West Bank and any and all entities or
individuals who are obligated to repay the loan or have pledged property as
security for the Loan, including without limitation the following:

 

Borrower:

Amphastar Pharmaceuticals, Inc.

Grantor(s):

Amphastar Pharmaceuticals, Inc.

Guarantor 1:

International Medication Systems, Limited

Each Party who signs below, other than East West Bank, acknowledges, represents,
and warrants to East West Bank that it has received, read and understood this
Notice of Final Agreement.  This Notice is dated January 8, 2016.

BORROWER:

AMPHASTAR PHARMACEUTICALS, INC.

 

By: __________/s/JACK ZHANG________________

Jack Zhang, CEO of Amphastar Pharmaceuticals, Inc.

By: _________/s/WILLIAM J. PETERS____________

William J. Peters, CFO of Amphastar Pharmaceuticals, Inc.

 

GUARANTOR:



 

 

 

--------------------------------------------------------------------------------

 

 

 

 

INTERNATIONAL MEDICATION SYSTEMS, LIMITED

 

By: __________/s/JACK ZHANG________________

Jack Zhang, CEO of International Medication Systems, Limited

By: _________/s/WILLIAM J. PETERS____________

William J. Peters, CFO of International Medication Systems, Limited

 

LENDER:

EAST WEST BANK

 

X ____          /s/REBECCA LEE_______________

Authorized Signer

 

LaserPro, Ver. 15.4.20.033  Copr. D+H USA Corporation 1997, 2016.   All Rights
Reserved.   - CA  F:\PROD\LOANDOC\CFI\LPL\I21.FC  TR-5156  PR-1 (M)

 





 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

COMMERCIAL GUARANTY

 

Borrower:

Amphastar Pharmaceuticals, Inc.

11570 6th Street

Rancho Cucamonga, CA  91730

Lender:

East West Bank

Loan Servicing Department

9300 Flair Drive, 6th Floor

El Monte, CA  91731

 

Guarantor:

International Medication Systems, Limited

c/o Amphastar Pharmaceuticals, Inc.

11570 Sixth Street

Rancho Cucamonga, CA  91730

 

CONTINUING GUARANTEE OF PAYMENT AND PERFORMANCE.  For good and valuable
consideration, Guarantor absolutely and unconditionally guarantees full and
punctual payment and satisfaction of the Indebtedness of Borrower to Lender, and
the performance and discharge of all Borrower's obligations under the Note and
the Related Documents.  This is a guaranty of payment and performance and not of
collection, so Lender can enforce this Guaranty against Guarantor even when
Lender has not exhausted Lender's remedies against anyone else obligated to pay
the Indebtedness or against any collateral securing the Indebtedness, this
Guaranty or any other guaranty of the Indebtedness.  Guarantor will make any
payments to Lender or its order, on demand, in legal tender of the United States
of America, in same-day funds, without set-off or deduction or counterclaim, and
will otherwise perform Borrower's obligations under the Note and Related
Documents.  Under this Guaranty, Guarantor's liability is unlimited and
Guarantor's obligations are continuing.

INDEBTEDNESS.  The word "Indebtedness" as used in this Guaranty means all of the
principal amount outstanding from time to time and at any one or more times,
accrued unpaid interest thereon and all collection costs and legal expenses
related thereto permitted by law, attorneys' fees, arising from any and all
debts, liabilities and obligations of every nature or form, now existing or
hereafter arising or acquired, that Borrower individually or collectively or
interchangeably with others, owes or will owe Lender. "Indebtedness" includes,
without limitation, loans, advances, debts, overdraft indebtedness, credit card
indebtedness, lease obligations, liabilities and obligations under any interest
rate protection agreements or foreign currency exchange agreements or commodity
price protection agreements, other obligations, and liabilities of Borrower, and
any present or future judgments against Borrower, future advances, loans or
transactions that renew, extend, modify, refinance, consolidate or substitute
these debts, liabilities and obligations whether: voluntarily or involuntarily
incurred; due or to become due by their terms or acceleration; absolute or
contingent; liquidated or unliquidated; determined or undetermined; direct or
indirect; primary or secondary in nature or arising from a guaranty or surety;
secured or unsecured; joint or several or joint and several; evidenced by a
negotiable or non-negotiable instrument or writing; originated by Lender or
another or others; barred or unenforceable against Borrower for any reason
whatsoever; for any transactions that may be voidable for any reason (such as
infancy, insanity, ultra vires or otherwise); and originated then reduced or
extinguished and then afterwards increased or reinstated.

If Lender presently holds one or more guaranties, or hereafter receives
additional guaranties from Guarantor, Lender's rights under all guaranties shall
be cumulative.  This Guaranty shall not (unless specifically provided below to
the contrary) affect or invalidate any such other guaranties.  Guarantor's
liability will be Guarantor's aggregate liability under the terms of this
Guaranty and any such other unterminated guaranties.

CONTINUING GUARANTY.  THIS IS A "CONTINUING GUARANTY" UNDER WHICH GUARANTOR
AGREES TO GUARANTEE THE FULL AND PUNCTUAL PAYMENT, PERFORMANCE AND SATISFACTION
OF THE INDEBTEDNESS OF BORROWER TO LENDER, NOW EXISTING OR HEREAFTER ARISING OR
ACQUIRED, ON AN OPEN AND CONTINUING BASIS.  ACCORDINGLY, ANY PAYMENTS MADE ON
THE INDEBTEDNESS WILL NOT DISCHARGE OR DIMINISH GUARANTOR'S OBLIGATIONS AND
LIABILITY UNDER THIS GUARANTY FOR ANY REMAINING AND SUCCEEDING INDEBTEDNESS EVEN
WHEN ALL OR PART OF THE OUTSTANDING INDEBTEDNESS MAY BE A ZERO BALANCE FROM TIME
TO TIME.

DURATION OF GUARANTY.  This Guaranty will take effect when received by Lender
without the necessity of any acceptance by Lender, or any notice to Guarantor or
to Borrower, and will continue in full force until all the Indebtedness incurred
or contracted before receipt by Lender of any notice of revocation shall have
been fully and finally paid and satisfied and all of Guarantor's other
obligations under this Guaranty shall have been performed in full.  If Guarantor
elects to revoke this Guaranty, Guarantor may only do so in
writing.  Guarantor's written notice of revocation must be mailed to Lender, by
certified mail, at Lender's address listed above or such other place as Lender
may designate in writing.  Written revocation of this Guaranty will apply only
to new Indebtedness created after actual receipt by Lender of Guarantor's
written revocation.  For this purpose and without limitation, the term "new
Indebtedness" does not include the Indebtedness which at the time of notice of
revocation is contingent, unliquidated, undetermined or not due and which later
becomes absolute, liquidated, determined or due.  For this purpose and without
limitation, "new Indebtedness" does not include all or part of the Indebtedness
that is: incurred by Borrower prior to revocation; incurred under a commitment
that became binding before revocation; any renewals, extensions, substitutions,
and modifications of the Indebtedness.  This Guaranty shall bind Guarantor's
estate as to the Indebtedness created both before and after Guarantor's death or
incapacity, regardless of Lender's actual notice of Guarantor's death.  Subject
to the foregoing, Guarantor's executor or administrator or other legal
representative may terminate this Guaranty in the same manner in which Guarantor
might have terminated it and with the same effect.  Release of any other
guarantor or termination of any other guaranty of the Indebtedness shall not
affect the liability of Guarantor under this Guaranty.  A revocation Lender
receives from any one or more Guarantors shall not affect the liability of any
remaining Guarantors under this Guaranty.  Guarantor's obligations under this
Guaranty shall be in addition to any of Guarantor's obligations, or any of them,
under any other guaranties of the Indebtedness or any other person heretofore or
hereafter given to Lender unless such other guaranties are modified or revoked
in writing; and this Guarantor shall not, unless provided in this Guaranty,
affect, invalidate, or supersede any such other guaranty.  It is anticipated
that fluctuations may occur in the aggregate amount of the Indebtedness covered
by this Guaranty, and Guarantor specifically acknowledges and agrees that
reductions in the amount of the Indebtedness, even to zero dollars ($0.00),
shall not constitute a termination of this Guaranty.  This Guaranty is binding
upon Guarantor and Guarantor's heirs, successors and assigns so long as any of
the Indebtedness remains unpaid and even though the Indebtedness may from time
to time be zero dollars ($0.00).



 

 

 

--------------------------------------------------------------------------------

 

 

 

 

SUPPLEMENTAL DEFINITION OF INDEBTEDNESS. In addition to the definition of
“Indebtedness” stated above in this Guaranty, the word “Indebtedness” as used in
this Guaranty shall also include Financial Contract (as defined herein)
obligations.  "Financial Contract" means (1) an agreement (including terms and
conditions incorporated by reference therein) which is a rate swap agreement,
basis swap, forward rate agreement, commodity swap, commodity option, equity or
equity index swap, bond option, interest rate option, foreign exchange
agreement, rate cap agreement, rate floor agreement, rate collar agreement,
currency swap agreement, cross-currency rate swap agreement, currency option,
any other similar agreement (including any option to enter into any of the
foregoing); or (2) any combination of the foregoing.  However, "Indebtedness"
shall not include any Excluded Financial Contract Obligation (as defined
herein).  “Excluded Financial Contract Obligation” means, with respect to any
Guarantor, any Financial Contract obligation if, and to the extent that, all or
a portion of the Guaranty of such Guarantor of, or the grant by such Guarantor
of a security interest to secure, such Financial Contract obligation (or any
Guaranty thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor's failure for any reason to constitute an "eligible contract
participant" as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guaranty of such Guarantor or the grant of such
security interest becomes effective with respect to such Financial Contract
obligation. If a Financial Contract obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Financial Contract Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes illegal.

GUARANTOR'S AUTHORIZATION TO LENDER.  Guarantor authorizes Lender, either before
or after any revocation hereof, without notice or demand and without lessening
Guarantor's liability under this Guaranty, from time to time:  (A)   prior to
revocation as set forth above, to make one or more additional secured or
unsecured loans to Borrower, to lease equipment or other goods to Borrower, or
otherwise to extend additional credit to Borrower;  (B)  to alter, compromise,
renew, extend, accelerate, or otherwise change one or more times the time for
payment or other terms of the Indebtedness or any part of the Indebtedness,
including increases and decreases of the rate of interest on the Indebtedness;
extensions may be repeated and may be for longer than the original loan
term;  (C)  to take and hold security for the payment of this Guaranty or the
Indebtedness, and exchange, enforce, waive, subordinate, fail or decide not to
perfect, and release any such security, with or without the substitution of new
collateral;  (D)  to release, substitute, agree not to sue, or deal with any one
or more of Borrower's sureties, endorsers, or other guarantors on any terms or
in any manner Lender may choose;  (E)  to determine how, when and what
application of payments and credits shall be made on the Indebtedness;  (F)  to
apply such security and direct the order or manner of sale thereof, including
without limitation, any nonjudicial sale permitted by the terms of the
controlling security agreement or deed of trust, as Lender in its discretion may
determine;  (G)  to sell, transfer, assign or grant participations in all or any
part of the Indebtedness; and  (H)  to assign or transfer this Guaranty in whole
or in part.

GUARANTOR'S REPRESENTATIONS AND WARRANTIES.  Guarantor represents and warrants
to Lender that  (A)  no representations or agreements of any kind have been made
to Guarantor which would limit or qualify in any way the terms of this
Guaranty;  (B)  this Guaranty is executed at Borrower's request and not at the
request of Lender;  (C)  Guarantor has full power, right and authority to enter
into this Guaranty;  (D)  the provisions of this Guaranty do not conflict with
or result in a default under any agreement or other instrument binding upon
Guarantor and do not result in a violation of any law, regulation, court decree
or order applicable to Guarantor;  (E)  Guarantor has not and will not, without
the prior written consent of Lender, sell, lease, assign, encumber, hypothecate,
transfer, or otherwise dispose of all or substantially all of Guarantor's
assets, or any interest therein;  (F)  upon Lender's request, Guarantor will
provide to Lender financial and credit information in form acceptable to Lender,
and all such financial information which currently has been, and all future
financial information which will be provided to Lender is and will be true and
correct in all material respects and fairly present Guarantor's financial
condition as of the dates the financial information is provided;  (G)  no
material adverse change has occurred in Guarantor's financial condition since
the date of the most recent financial statements provided to Lender and no event
has occurred which may materially adversely affect Guarantor's financial
condition;  (H)  no litigation, claim, investigation, administrative proceeding
or similar action (including those for unpaid taxes) against Guarantor is
pending or threatened;  (I)  Lender has made no representation to Guarantor as
to the creditworthiness of Borrower; and  (J)  Guarantor has established
adequate means of obtaining from Borrower on a continuing basis information
regarding Borrower's financial condition.  Guarantor agrees to keep adequately
informed from such means of any facts, events, or circumstances which might in
any way affect Guarantor's risks under this Guaranty, and Guarantor further
agrees that, absent a request for information, Lender shall have no obligation
to disclose to Guarantor  any information or documents acquired by Lender in the
course of  its relationship with Borrower.

GUARANTOR'S WAIVERS.  Except as prohibited by applicable law, Guarantor waives
any right to require Lender to  (A)  make any presentment, protest, demand, or
notice of any kind, including notice of change of any terms of repayment of the
Indebtedness, default by Borrower or any other guarantor or surety, any action
or nonaction taken by Borrower, Lender, or any other guarantor or surety of
Borrower, or the creation of new or additional Indebtedness;  (B)  proceed
against any person, including Borrower, before proceeding against
Guarantor;  (C)  proceed against any collateral for the Indebtedness, including
Borrower's collateral, before proceeding against Guarantor;  (D)  apply any
payments or proceeds received against the Indebtedness in any order;  (E)  give
notice of the terms, time, and place of any sale of the collateral pursuant to
the Uniform Commercial Code or any other law governing such sale;  (F)  disclose
any information about the Indebtedness, the Borrower, the collateral, or any
other guarantor or surety, or about any action or nonaction of Lender;
or  (G)  pursue any remedy or course of action in Lender's power whatsoever.

Guarantor also waives any and all rights or defenses arising by reason
of  (H)  any disability or other defense of Borrower, any other guarantor or
surety or any other person;  (I)  the cessation from any cause whatsoever, other
than payment in full, of the Indebtedness;  (J)  the application of proceeds of
the Indebtedness by Borrower for purposes other than the purposes understood and
intended by Guarantor and Lender;  (K)  any act of omission or commission by
Lender which directly or indirectly results in or contributes to the discharge
of Borrower or any other guarantor or surety, or the Indebtedness, or the loss
or release of any collateral by operation of law or otherwise;  (L)  any statute
of limitations in any action under this Guaranty or on the Indebtedness;
or  (M)  any modification or change in terms of the Indebtedness, whatsoever,
including without limitation, the renewal, extension, acceleration, or other
change in the time payment of the Indebtedness is due and any change in the
interest rate, and including any such modification or change in terms after
revocation of this Guaranty on the Indebtedness incurred prior to such
revocation.

Guarantor waives all rights of subrogation, reimbursement, indemnification, and
contribution and any other rights and defenses that are or may become available
to Guarantor by reason of California Civil Code Sections 2787 to 2855,
inclusive.

Guarantor waives all rights and any defenses arising out of an election of
remedies by Lender even though that the election of remedies, such as a
non-judicial foreclosure with respect to security for a guaranteed obligation,
has destroyed Guarantor's rights of subrogation and reimbursement against
Borrower by operation of Section 580d of the California Code of Civil Procedure
or otherwise.



 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Guarantor waives all rights and defenses that Guarantor may have because
Borrower's obligation is secured by real property.  This means among other
things:  (N)  Lender may collect from Guarantor without first foreclosing on any
real or personal property collateral pledged by Borrower.  (O)  If Lender
forecloses on any real property collateral pledged by Borrower:  (1)  the amount
of Borrower's obligation may be reduced only by the price for which the
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price.  (2)  Lender may collect from Guarantor even if Lender, by
foreclosing on the real property collateral, has destroyed any right Guarantor
may have to collect from Borrower.  This is an unconditional and irrevocable
waiver of any rights and defenses Guarantor may have because Borrower's
obligation is secured by real property. These rights and defenses include, but
are not limited to, any rights and defenses based upon Section  580a, 580b,
580d, or 726 of the Code of Civil Procedure.

Guarantor understands and agrees that the foregoing waivers are unconditional
and irrevocable waivers of substantive rights and defenses to which Guarantor
might otherwise be entitled under state and federal law.  The rights and
defenses waived include, without limitation, those provided by California laws
of suretyship and guaranty, anti-deficiency laws, and the Uniform Commercial
Code.  Guarantor acknowledges that Guarantor has provided these waivers of
rights and defenses with the intention that they be fully relied upon by
Lender.  Guarantor further understands and agrees that this Guaranty is a
separate and independent contract between Guarantor and Lender, given for full
and ample consideration, and is enforceable on its own terms.  Until all of the
Indebtedness is paid in full, Guarantor waives any right to enforce any remedy
Guarantor may have against the Borrower or any other guarantor, surety, or other
person, and further, Guarantor waives any right to participate in any collateral
for the Indebtedness now or hereafter held by Lender.

Guarantor's Understanding With Respect To Waivers.  Guarantor warrants and
agrees that each of the waivers set forth above is made with Guarantor's full
knowledge of its significance and consequences and that, under the
circumstances, the waivers are reasonable and not contrary to public policy or
law.  If any such waiver is determined to be contrary to any applicable law or
public policy, such waiver shall be effective only to the extent permitted by
law or public policy.

Subordination of Borrower's Debts to Guarantor.  Guarantor agrees that the
Indebtedness, whether now existing or hereafter created, shall be superior to
any claim that Guarantor may now have or hereafter acquire against Borrower,
whether or not Borrower becomes insolvent.  Guarantor hereby expressly
subordinates any claim Guarantor may have against Borrower, upon any account
whatsoever, to any claim that Lender may now or hereafter have against
Borrower.  In the event of insolvency and consequent liquidation of the assets
of Borrower, through bankruptcy, by an assignment for the benefit of creditors,
by voluntary liquidation, or otherwise, the assets of Borrower applicable to the
payment of the claims of both Lender and Guarantor shall be paid to Lender and
shall be first applied by Lender to the Indebtedness.  Guarantor does hereby
assign to Lender all claims which it may have or acquire against Borrower or
against any assignee or trustee in bankruptcy of Borrower; provided however,
that such assignment shall be effective only for the purpose of assuring to
Lender full payment in legal tender of the Indebtedness.  If Lender so requests,
any notes or credit agreements now or hereafter evidencing any debts or
obligations of Borrower to Guarantor shall be marked with a legend that the same
are subject to this Guaranty and shall be delivered to Lender.  Guarantor
agrees, and Lender is hereby authorized, in the name of Guarantor, from time to
time to file financing statements and continuation statements and to execute
documents and to take such other actions as Lender deems necessary or
appropriate to perfect, preserve and enforce its rights under this Guaranty.

Miscellaneous Provisions.  The following miscellaneous provisions are a part of
this Guaranty:

AMENDMENTS.  This Guaranty, together with any Related Documents, constitutes the
entire understanding and agreement of the parties as to the matters set forth in
this Guaranty.  No alteration of or amendment to this Guaranty shall be
effective unless given in writing and signed by the party or parties sought to
be charged or bound by the alteration or amendment.

ATTORNEYS' FEES; EXPENSES.  Guarantor agrees to pay upon demand all of Lender's
costs and expenses, including Lender's attorneys' fees and Lender's legal
expenses, incurred in connection with the enforcement of this Guaranty.  Lender
may hire or pay someone else to help enforce this Guaranty, and Guarantor shall
pay the costs and expenses of such enforcement.  Costs and expenses include
Lender's attorneys' fees and legal expenses whether or not there is a lawsuit,
including attorneys' fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services.  Guarantor also
shall pay all court costs and such additional fees as may be directed by the
court.

CAPTION HEADINGS.  Caption headings in this Guaranty are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Guaranty.

GOVERNING LAW.  This Guaranty will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
California without regard to its conflicts of law provisions.

INTEGRATION.  Guarantor further agrees that Guarantor has read and fully
understands the terms of this Guaranty; Guarantor has had the opportunity to be
advised by Guarantor's attorney with respect to this Guaranty; the Guaranty
fully reflects Guarantor's intentions and parol evidence is not required to
interpret the terms of this Guaranty.  Guarantor hereby indemnifies and holds
Lender harmless from all losses, claims, damages, and costs (including Lender's
attorneys' fees) suffered or incurred by Lender as a result of any breach by
Guarantor of the warranties, representations and agreements of this paragraph.

INTERPRETATION.  In all cases where there is more than one Borrower or
Guarantor, then all words used in this Guaranty in the singular shall be deemed
to have been used in the plural where the context and construction so require;
and where there is more than one Borrower named in this Guaranty or when this
Guaranty is executed by more than one Guarantor, the words "Borrower" and
"Guarantor" respectively shall mean all and any one or more of them.  The words
"Guarantor," "Borrower," and "Lender" include the heirs, successors, assigns,
and transferees of each of them.  If a court finds that any provision of this
Guaranty is not valid or should not be enforced, that fact by itself will not
mean that the rest of this Guaranty will not be valid or enforced.  Therefore, a
court will enforce the rest of the provisions of this Guaranty even if a
provision of this Guaranty may be found to be invalid or unenforceable.  If any
one or more of Borrower or Guarantor are corporations, partnerships, limited
liability companies, or similar entities, it is not necessary for Lender to
inquire into the powers of Borrower or Guarantor or of the officers, directors,
partners, managers, or other agents acting or purporting to act on their behalf,
and any indebtedness made or created in reliance upon the professed exercise of
such powers shall be guaranteed under this Guaranty.

NOTICES.  Any notice required to be given under this Guaranty shall be given in
writing, and, except for revocation notices by Guarantor, shall be effective
when actually delivered, when actually received by telefacsimile (unless
otherwise required by law), when deposited with a nationally recognized
overnight courier, or, if mailed, when deposited in the United States mail, as
first class, certified or registered mail postage prepaid, directed to the
addresses shown

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

near the beginning of this Guaranty.  All revocation notices by Guarantor shall
be in writing and shall be effective upon delivery to Lender as provided in the
section of this Guaranty entitled "DURATION OF GUARANTY."  Any party may change
its address for notices under this Guaranty by giving formal written notice to
the other parties, specifying that the purpose of the notice is to change the
party's address.  For notice purposes, Guarantor agrees to keep Lender informed
at all times of Guarantor's current address.  Unless otherwise provided or
required by law, if there is more than one Guarantor, any notice given by Lender
to any Guarantor is deemed to be notice given to all Guarantors.

NO WAIVER BY LENDER.  Lender shall not be deemed to have waived any rights under
this Guaranty unless such waiver is given in writing and signed by Lender.  No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right.  A waiver by Lender of a provision of
this Guaranty shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Guaranty.  No prior waiver by Lender, nor any course of dealing between
Lender and Guarantor, shall constitute a waiver of any of Lender's rights or of
any of Guarantor's obligations as to any future transactions.  Whenever the
consent of Lender is required under this Guaranty, the granting of such consent
by Lender in any instance shall not constitute continuing consent to subsequent
instances where such consent is required and in all cases such consent may be
granted or withheld in the sole discretion of Lender.

SUCCESSORS AND ASSIGNS.  Subject to any limitations stated in this Guaranty on
transfer of Guarantor's interest, this Guaranty shall be binding upon and inure
to the benefit of the parties, their successors and assigns.

WAIVE JURY.  To the extent permitted by applicable law, Lender and Guarantor
hereby waive the right to any jury trial in any action, proceeding, or
counterclaim brought by either Lender or Guarantor against the other.

CERTIFICATION OF ACCURACY. Guarantor certifies under penalty of perjury that all
financial documents provided to Lender, which may include income statements,
balance sheets, payable and receivable listings, inventory listings, rents
rolls, and tax returns, are the most recent such documents prepared by
Guarantor, that they give a complete and accurate statement of the financial
condition of Guarantor, as of the dates of such statements, and that no material
change has occurred since such time, except as disclosed to Lender in
writing.  Guarantor agrees to notify Lender immediately of the extent and
character of any material adverse change in the Guarantor's financial
condition.  The financial documents shall constitute continuing representations
of Guarantor and shall be construed by Lender to be continuing statements of the
financial condition of Guarantor and to be new and original statement of all
assets and liabilities of Guarantor with respect to each advance under the
Indebtedness and every other transaction in which Guarantor or Borrower becomes
obligated to Lender until Guarantor advises Lender to the contrary.   The
financial documents are being given to induce Lender to extend credit and Lender
is relying upon such documents.  Lender may verify with third parties any
information contained in financial documents delivered to Lender, obtain
information from others, and ask and answer questions and requests seeking
credit experience about the undersigned.

JUDICIAL REFERENCE. If the waiver of the right to a trial by jury is not
enforceable, the parties hereto agree that any and all disputes or controversies
of any nature between them arising at any time shall be decided by a reference
to a private judge, who shall be a retired state or federal court judge,
mutually selected by the parties or, if they cannot agree, then any party may
seek to have a private judge appointed in accordance with California Code of
Civil Procedure §§ 638 and 640 (or pursuant to comparable provisions of federal
law if the dispute falls within the exclusive jurisdiction of the federal
courts). The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers.  All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the Court for such relief. The
proceeding before the private judge shall be conducted in the same manner as it
would be before a court under the rules of evidence applicable to judicial
proceedings. The parties shall be entitled to discovery which shall be conducted
in the same manner as it would be before a court under the rules of discovery
applicable to judicial proceedings. The private judge shall oversee discovery
and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge. The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to California Code of Civil Procedure §
644(a). Nothing in this paragraph shall limit the right of any party at any time
to exercise self-help remedies, foreclose against collateral, or obtain
provisional remedies. The private judge shall also determine all issues relating
to the applicability, interpretation, and enforceability of this paragraph.

The parties agree that time is of the essence in conducting the referenced
proceedings.  The parties shall promptly and diligently cooperate with one
another and the referee, and shall perform such acts as may be necessary to
obtain prompt and expeditious resolution of the dispute or controversy in
accordance with the terms hereof.  The costs shall be borne equally by the
parties.

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Los Angeles County, State of
California.

ORAL AGREEMENTS NOT EFFECTIVE. This Note or Agreement embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written negotiations,
agreements and understandings of the parties with respect to the subject matter
hereof and shall remain in full force and effect in accordance with its terms
and conditions.  Moreover, any subsequent oral statements, negotiations,
agreements or understandings of the parties shall not be effective against
Lender unless (i) expressly stated in writing, (ii) duly approved and authorized
by an appropriate decision making committee of Lender on such terms and
conditions as such committee shall deem necessary or appropriate in the
committee’s sole and absolute opinion and judgment and (iii) executed by an
authorized officer of Lender.  Borrower shall not rely or act on any oral
statements, negotiations, agreements or understandings between the parties at
anytime whatsoever, including before or during any Lender approval process
stated above.  Borrower acknowledges and agrees that Borrower shall be
responsible for its own actions, including any detrimental reliance on any oral
statements, negotiations, agreements or understandings between the parties and
that Lender shall not be liable for any possible claims, counterclaims, demands,
actions, causes of action, damages, costs, expenses and liability whatsoever,
known or unknown, anticipated or unanticipated, suspected or unsuspected, at law
or in equity, originating in whole or in part in connection with any oral
statements, negotiations, agreements or understandings between the parties which
the Borrower may now or hereafter claim against the Lender.  Neither this Note
or Agreement nor any other Related Document, nor any terms hereof or thereof may
be amended, supplemented or modified except in accordance with the provisions of
this section.  Lender may from time to time, (a) enter into with Borrower
written amendments, supplements or modifications hereto and to the Related
Documents or (b) waive, on such terms and

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

conditions as Lender may specify in such instrument, any of the requirements of
this Note or Agreement or the Related Documents or any Event Default and its
consequences, if, but only if, such amendment, supplement, modification or
waiver is (i) expressly stated in writing, (ii) duly approved and authorized by
an appropriate decision making committee of Lender on such terms and conditions
as such committee shall deem necessary or appropriate in the committee’s sole
and absolute opinion and judgment and (iii) executed by an authorized officer of
Lender.  Then such amendment, supplement, modification or waiver shall be
effective only in the specific instance and specific purpose for which given.

Definitions.  The following capitalized words and terms shall have the following
meanings when used in this Guaranty.  Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America.  Words and terms used in the singular shall
include the plural, and the plural shall include the singular, as the context
may require.  Words and terms not otherwise defined in this Guaranty shall have
the meanings attributed to such terms in the Uniform Commercial Code: 

BORROWER.  The word "Borrower" means Amphastar Pharmaceuticals, Inc. and
includes all co-signers and co-makers signing the Note and all their successors
and assigns.

GUARANTOR.  The word "Guarantor" means everyone signing this Guaranty, including
without limitation International Medication Systems, Limited, and in each case,
any signer's successors and assigns.

GUARANTY.  The word "Guaranty" means this guaranty from Guarantor to Lender.

INDEBTEDNESS.  The word "Indebtedness" means Borrower's indebtedness to Lender
as more particularly described in this Guaranty.

LENDER.  The word "Lender" means East West Bank, its successors and assigns. 

NOTE.  The word "Note" means and includes without limitation all of Borrower's
promissory notes and/or credit agreements evidencing Borrower's loan obligations
in favor of Lender, together with all renewals of, extensions of, modifications
of, refinancings of, consolidations of and substitutions for promissory notes or
credit agreements.

RELATED DOCUMENTS.  The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.

 

EACH UNDERSIGNED GUARANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS
GUARANTY AND AGREES TO ITS TERMS.  IN ADDITION, EACH GUARANTOR UNDERSTANDS THAT
THIS GUARANTY IS EFFECTIVE UPON GUARANTOR'S EXECUTION AND DELIVERY OF THIS
GUARANTY TO LENDER AND THAT THE GUARANTY WILL CONTINUE UNTIL TERMINATED IN THE
MANNER SET FORTH IN THE SECTION TITLED "DURATION OF GUARANTY".  NO FORMAL
ACCEPTANCE BY LENDER IS NECESSARY TO MAKE THIS GUARANTY EFFECTIVE.  THIS
GUARANTY IS DATED JANUARY 8, 2016.

GUARANTOR:

INTERNATIONAL MEDICATION SYSTEMS, LIMITED

 

By: __________/s/JACK ZHANG________________

Jack Zhang, CEO of International Medication Systems, Limited

By: _________/s/WILLIAM J. PETERS____________

William J. Peters, CFO of International Medication Systems, Limited

 

LaserPro, Ver. 15.4.20.033  Copr. D+H USA Corporation 1997, 2016.   All Rights
Reserved.   - CA  F:\PROD\LOANDOC\CFI\LPL\E20.FC  TR-5156  PR-1 (M)

 





 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

RECORDATION REQUESTED BY:

East West Bank

Loan Servicing Department

9300 Flair Drive, 6th Floor

El Monte, CA  91731

WHEN RECORDED MAIL TO:

East West Bank

Loan Service Department

9300 Flair Drive, 6th Floor

El Monte, CA  91731

SEND TAX NOTICES TO:

Amphastar Pharmaceuticals, Inc.

11570 6th Street

Rancho Cucamonga, CA  91730

FOR RECORDER'S USE ONLY

DEED OF TRUST

THIS DEED OF TRUST is dated January 8, 2016, among AMPHASTAR PHARMACEUTICALS,
INC., A CALIFORNIA CORPORATION, whose address is 11570 6th Street, Rancho
Cucamonga, CA  91730 ("Trustor"); East West Bank, whose address is Loan
Servicing Department, 9300 Flair Drive, 6th Floor, El Monte, CA  91731 (referred
to below sometimes as "Lender" and sometimes as "Beneficiary"); and EAST WEST
INVESTMENT INC., A CALIFORNIA CORPORATION, whose address is 415 HUNTINGTON
DRIVE, SAN MARINO, CA  91108 (referred to below as "Trustee").

CONVEYANCE AND GRANT.  For valuable consideration, Trustor irrevocably grants,
transfers and assigns to Trustee in trust, with power of sale, for the benefit
of Lender as Beneficiary, all of Trustor's right, title, and interest in and to
the following described real property, together with all existing or
subsequently erected or affixed buildings, improvements and fixtures; all
easements, rights of way, and appurtenances; all water, water rights and ditch
rights (including stock in utilities with ditch or irrigation rights); and all
other rights, royalties, and profits relating to the real property, including
without limitation all minerals, oil, gas, geothermal and similar matters, (the
"Real Property") located in San Bernardino County, State of California:

See Exhibit "A", which is attached to this Deed of Trust and made a part of this
Deed of Trust as if fully set forth herein.

The Real Property or its address is commonly known as  11530 6th Street, Rancho
Cucamonga, CA  91730.  The Assessor's Parcel Number for the Real Property is
0229-262-37-0-000

The following DEFINITION is hereby added to the Agreement:

Interest Rate Derivative Documentation. The words "Interest Rate Derivative
Documentation" mean each trade confirmation, and the international swaps and
derivative association master and schedule agreement executed in connection with
the Indebtedness.

The DEFINITION of "Related Documents" is hereby amended to read as follows:

Related Documents.  The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, security agreements, mortgages, deeds of
trust, security deeds, collateral mortgages, Interest Rate Derivative
Documentation, and all other instruments, agreements and documents, whether now
or hereafter existing, executed in connection with the Indebtedness; except that
the words do not mean any guaranty or environmental agreement, whether now or
hereafter existing, executed in connection with the Indebtedness.

Trustor presently assigns to Lender (also known as Beneficiary in this Deed of
Trust) all of Trustor's right, title, and interest in and to all present and
future leases of the Property and all Rents from the Property.  This is an
absolute assignment of Rents made in connection with an obligation secured by
real property pursuant to California Civil Code Section 2938.  In addition,
Trustor grants to Lender a Uniform Commercial Code security

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

interest in the Personal Property and Rents.

THIS DEED OF TRUST, INCLUDING THE ASSIGNMENT OF RENTS AND THE SECURITY INTEREST
IN THE RENTS AND PERSONAL PROPERTY, IS GIVEN TO SECURE  (A)  PAYMENT OF THE
INDEBTEDNESS AND  (B)  PERFORMANCE OF ANY AND ALL OBLIGATIONS OF THE TRUSTOR
UNDER THE NOTE, THE RELATED DOCUMENTS, AND THIS DEED OF TRUST.  THIS DEED OF
TRUST IS GIVEN AND ACCEPTED ON THE FOLLOWING TERMS:

PAYMENT AND PERFORMANCE.  Except as otherwise provided in this Deed of Trust,
Trustor shall pay to Lender all amounts secured by this Deed of Trust as they
become due, and shall strictly and in a timely manner perform all of Trustor's
obligations under the Note, this Deed of Trust, and the Related Documents.

POSSESSION AND MAINTENANCE OF THE PROPERTY.  Trustor agrees that Trustor's
possession and use of the Property shall be governed by the following
provisions:

Possession and Use.  Until the occurrence of an Event of Default, Trustor
may  (1)  remain in possession and control of the Property;  (2)  use, operate
or manage the Property; and  (3)  collect the Rents from the Property.

Duty to Maintain.  Trustor shall maintain the Property in tenantable condition
and promptly perform all repairs, replacements, and maintenance necessary to
preserve its value.

Compliance With Environmental Laws.  Trustor represents and warrants to Lender
that:  (1)  During the period of Trustor's ownership of the Property, there has
been no use, generation, manufacture, storage, treatment, disposal, release or
threatened release of any Hazardous Substance by any person on, under, about or
from the Property;  (2)  Trustor has no knowledge of, or reason to believe that
there has been, except as previously disclosed to and acknowledged by Lender in
writing,  (a)  any breach or violation of any Environmental Laws,  (b)  any use,
generation, manufacture, storage, treatment, disposal, release or threatened
release of any Hazardous Substance on, under, about or from the Property by any
prior owners or occupants of the Property, or  (c)  any actual or threatened
litigation or claims of any kind by any person relating to such matters;
and  (3)  Except as previously disclosed to and acknowledged by Lender in
writing,  (a)  neither Trustor nor any tenant, contractor, agent or other
authorized user of the Property shall use, generate, manufacture, store, treat,
dispose of or release any Hazardous Substance on, under, about or from the
Property; and  (b)  any such activity shall be conducted in compliance with all
applicable federal, state, and local laws, regulations and ordinances, including
without limitation all Environmental Laws.  Trustor authorizes Lender and its
agents to enter upon the Property to make such inspections and tests, at
Trustor's expense, as Lender may deem appropriate to determine compliance of the
Property with this section of the Deed of Trust.  Any inspections or tests made
by Lender shall be for Lender's purposes only and shall not be construed to
create any responsibility or liability on the part of Lender to Trustor or to
any other person.  The representations and warranties contained herein are based
on Trustor's due diligence in investigating the Property for Hazardous
Substances.  Trustor hereby  (1)  releases and waives any future claims against
Lender for indemnity or contribution in the event Trustor becomes liable for
cleanup or other costs under any such laws; and  (2)  agrees to indemnify,
defend, and hold harmless Lender against any and all claims, losses,
liabilities, damages, penalties, and expenses which Lender may directly or
indirectly sustain or suffer resulting from a breach of this section of the Deed
of Trust or as a consequence of any use, generation, manufacture, storage,
disposal, release or threatened release occurring prior to Trustor's ownership
or interest in the Property, whether or not the same was or should have been
known to Trustor.  The provisions of this section of the Deed of Trust,
including the obligation to indemnify and defend, shall survive the payment of
the Indebtedness and the satisfaction and reconveyance of the lien of this Deed
of Trust and shall not be affected by Lender's acquisition of any interest in
the Property, whether by foreclosure or otherwise.

Nuisance, Waste.  Trustor shall not cause, conduct or permit any nuisance nor
commit, permit, or suffer any stripping of or waste on or to the Property or any
portion of the Property.  Without limiting the generality of the foregoing,
Trustor will not remove, or grant to any other party the right to remove, any
timber, minerals (including oil and gas), coal, clay, scoria, soil, gravel or
rock products without Lender's prior written consent.

Removal of Improvements.  Trustor shall not demolish or remove any Improvements
from the Real Property without Lender's prior written consent.  As a condition
to the removal of any Improvements, Lender may require Trustor to make
arrangements satisfactory to Lender to replace such Improvements with
Improvements of at least equal value.

Lender's Right to Enter.  Lender and Lender's agents and representatives may
enter upon the Real Property at all reasonable times to attend to Lender's
interests and to inspect the Real Property for purposes of Trustor's compliance
with the terms and conditions of this Deed of Trust.

Compliance with Governmental Requirements.  Trustor shall promptly comply with
all laws, ordinances, and regulations, now or hereafter in effect, of all
governmental authorities applicable to the use or occupancy of the Property,
including without limitation, the Americans With Disabilities Act.  Trustor may
contest in good faith any such law, ordinance, or regulation and withhold
compliance during any proceeding, including appropriate appeals, so long as
Trustor has notified Lender in writing prior to doing so and so long as, in
Lender's sole opinion, Lender's interests in the Property are not
jeopardized.  Lender may require Trustor to post adequate security or a surety
bond, reasonably satisfactory to Lender, to protect Lender's interest.

Duty to Protect.  Trustor agrees neither to abandon or leave unattended the
Property.  Trustor shall do all other acts, in addition to those acts set forth
above in this section, which from the character and use of the Property are
reasonably necessary to protect and preserve the Property.

DUE ON SALE - CONSENT BY LENDER.  Lender may, at Lender's option, declare
immediately due and payable all sums secured by this Deed of Trust upon the sale
or transfer, without Lender's prior written consent, of all or any part of the
Real Property, or any interest in the Real Property.  A "sale or transfer" means
the conveyance of Real Property or any right, title or interest in the Real
Property; whether legal, beneficial or equitable; whether voluntary or
involuntary; whether by outright sale, deed, installment sale contract, land
contract, contract for deed, leasehold interest with a term greater than three
(3) years, lease-option contract, or by sale, assignment, or transfer of any
beneficial interest in or to any land trust holding

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

title to the Real Property, or by any other method of conveyance of an interest
in the Real Property.  If any Trustor is a corporation, partnership or limited
liability company, transfer also includes any change in ownership of more than
twenty-five percent (25%) of the voting stock, partnership interests or limited
liability company interests, as the case may be, of such Trustor.  However, this
option shall not be exercised by Lender if such exercise is prohibited by
applicable law.

TAXES AND LIENS.  The following provisions relating to the taxes and liens on
the Property are part of this Deed of Trust: 

Payment.  Trustor shall pay when due (and in all events at least ten (10) days
prior to delinquency) all taxes, special taxes, assessments, charges (including
water and sewer), fines and impositions levied against or on account of the
Property, and shall pay when due all claims for work done on or for services
rendered or material furnished to the Property.  Trustor shall maintain the
Property free of all liens having priority over or equal to the interest of
Lender under this Deed of Trust, except for the lien of taxes and assessments
not due and except as otherwise provided in this Deed of Trust.

Right to Contest.  Trustor may withhold payment of any tax, assessment, or claim
in connection with a good faith dispute over the obligation to pay, so long as
Lender's interest in the Property is not jeopardized.  If a lien arises or is
filed as a result of nonpayment, Trustor shall within fifteen (15) days after
the lien arises or, if a lien is filed, within fifteen (15) days after Trustor
has notice of the filing, secure the discharge of the lien, or if requested by
Lender, deposit with Lender cash or a sufficient corporate surety bond or other
security satisfactory to Lender in an amount sufficient to discharge the lien
plus any costs and attorneys' fees, or other charges that could accrue as a
result of a foreclosure or sale under the lien.  In any contest, Trustor shall
defend itself and Lender and shall satisfy any adverse judgment before
enforcement against the Property.  Trustor shall name Lender as an additional
obligee under any surety bond furnished in the contest proceedings.

Evidence of Payment.  Trustor shall upon demand furnish to Lender satisfactory
evidence of payment of the taxes or assessments and shall authorize the
appropriate governmental official to deliver to Lender at any time a written
statement of the taxes and assessments against the Property.

Notice of Construction.  Trustor shall notify Lender at least fifteen (15) days
before any work is commenced, any services are furnished, or any materials are
supplied to the Property, if any mechanic's lien, materialmen's lien, or other
lien could be asserted on account of the work, services, or materials and the
cost exceeds $10,000.00.  Trustor will upon request of Lender furnish to Lender
advance assurances satisfactory to Lender that Trustor can and will pay the cost
of such improvements.

PROPERTY DAMAGE INSURANCE.  The following provisions relating to insuring the
Property are a part of this Deed of Trust.

Maintenance of Insurance.  Trustor shall procure and maintain policies of fire
insurance with standard extended coverage endorsements on a replacement basis
for the full insurable value covering all Improvements on the Real Property in
an amount sufficient to avoid application of any coinsurance clause, and with a
standard mortgagee clause in favor of Lender.  Trustor shall also procure and
maintain comprehensive general liability insurance in such coverage amounts as
Lender may request with Trustee and Lender being named as additional insureds in
such liability insurance policies.  Additionally, Trustor shall maintain such
other insurance, including but not limited to hazard, business interruption, and
boiler insurance, as Lender may reasonably require.  Notwithstanding the
foregoing, in no event shall Trustor be required to provide hazard insurance in
excess of the replacement value of the improvements on the Real
Property.  Policies shall be written in form, amounts, coverages and basis
reasonably acceptable to Lender and issued by a company or companies reasonably
acceptable to Lender.  Trustor, upon request of Lender, will deliver to Lender
from time to time the policies or certificates of insurance in form satisfactory
to Lender, including stipulations that coverages will not be cancelled or
diminished without at least thirty (30) days prior written notice to
Lender.  Each insurance policy also shall include an endorsement providing that
coverage in favor of Lender will not be impaired in any way by any act, omission
or default of Trustor or any other person.  Should the Real Property be located
in an area designated by the Administrator of the Federal Emergency Management
Agency as a special flood hazard area, Trustor agrees to obtain and maintain
Federal Flood Insurance, if available, within 45 days after notice is given by
Lender that the Property is located in a special flood hazard area, for the full
unpaid principal balance of the loan and any prior liens on the property
securing the loan, up to the maximum policy limits set under the National Flood
Insurance Program, or as otherwise required by Lender, and to maintain such
insurance for the term of the loan.

Application of Proceeds.  Trustor shall promptly notify Lender of any loss or
damage to the Property if the estimated cost of repair or replacement exceeds
$10,000.00.  Lender may make proof of loss if Trustor fails to do so within
fifteen (15) days of the casualty.  If in Lender's sole judgment Lender's
security interest in the Property has been impaired, Lender may, at Lender's
election, receive and retain the proceeds of any insurance and apply the
proceeds to the reduction of the Indebtedness, payment of any lien affecting the
Property, or the restoration and repair of the Property.  If the proceeds are to
be applied to restoration and repair, Trustor shall repair or replace the
damaged or destroyed Improvements in a manner satisfactory to Lender.  Lender
shall, upon satisfactory proof of such expenditure, pay or reimburse Trustor
from the proceeds for the reasonable cost of repair or restoration if Trustor is
not in default under this Deed of Trust.  Any proceeds which have not been
disbursed within 180 days after their receipt and which Lender has not committed
to the repair or restoration of the Property shall be used first to pay any
amount owing to Lender under this Deed of Trust, then to pay accrued interest,
and the remainder, if any, shall be applied to the principal balance of the
Indebtedness.  If Lender holds any proceeds after payment in full of the
Indebtedness, such proceeds shall be paid to Trustor as Trustor's interests may
appear.

Trustor's Report on Insurance.  Upon request of Lender, however not more than
once a year, Trustor shall furnish to Lender a report on each existing policy of
insurance showing:  (1)  the name of the insurer;  (2)  the risks
insured;  (3)  the amount of the policy;  (4)  the property insured, the then
current replacement value of such property, and the manner of determining that
value; and  (5)  the expiration date of the policy.  Trustor shall, upon request
of Lender, have an independent appraiser satisfactory to Lender determine the
cash value replacement cost of the Property.

LENDER'S EXPENDITURES.  If any action or proceeding is commenced that would
materially affect Lender's interest in the Property or if Trustor fails to
comply with any provision of this Deed of Trust or any Related Documents,
including but not limited to Trustor's failure to discharge or pay when due any
amounts Trustor is required to discharge or pay under this Deed of Trust or any
Related Documents, Lender on Trustor's behalf may (but shall not be obligated
to) take any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens,

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

security interests, encumbrances and other claims, at any time levied or placed
on the Property and paying all costs for insuring, maintaining and preserving
the Property.  All such expenditures incurred or paid by Lender for such
purposes will then bear interest at the rate charged under the Note from the
date incurred or paid by Lender to the date of repayment by Trustor.  All such
expenses will become a part of the Indebtedness and, at Lender's option,
will  (A)  be payable on demand;  (B)  be added to the balance of the Note and
be apportioned among and be payable with any installment payments to become due
during either  (1)  the term of any applicable insurance policy; or  (2)  the
remaining term of the Note; or  (C)  be treated as a balloon payment which will
be due and payable at the Note's maturity.  The Deed of Trust also will secure
payment of these amounts.  Such right shall be in addition to all other rights
and remedies to which Lender may be entitled upon Default.

WARRANTY; DEFENSE OF TITLE.  The following provisions relating to ownership of
the Property are a part of this Deed of Trust:

Title.  Trustor warrants that:  (a) Trustor holds good and marketable title of
record to the Property in fee simple, free and clear of all liens and
encumbrances other than those set forth in the Real Property description or in
any title insurance policy, title report, or final title opinion issued in favor
of, and accepted by, Lender in connection with this Deed of Trust, and  (b)
Trustor has the full right, power, and authority to execute and deliver this
Deed of Trust to Lender.

Defense of Title.  Subject to the exception in the paragraph above, Trustor
warrants and will forever defend the title to the Property against the lawful
claims of all persons.  In the event any action or proceeding is commenced that
questions Trustor's title or the interest of Trustee or Lender under this Deed
of Trust, Trustor shall defend the action at Trustor's expense.  Trustor may be
the nominal party in such proceeding, but Lender shall be entitled to
participate in the proceeding and to be represented in the proceeding by counsel
of Lender's own choice, and Trustor will deliver, or cause to be delivered, to
Lender such instruments as Lender may request from time to time to permit such
participation.

Compliance With Laws.  Trustor warrants that the Property and Trustor's use of
the Property complies with all existing applicable laws, ordinances, and
regulations of governmental authorities.

Survival of Representations and Warranties.  All representations, warranties,
and agreements made by Trustor in this Deed of Trust shall survive the execution
and delivery of this Deed of Trust, shall be continuing in nature, and shall
remain in full force and effect until such time as Trustor's Indebtedness shall
be paid in full.

CONDEMNATION.  The following provisions relating to eminent domain and inverse
condemnation proceedings are a part of this Deed of Trust:

Proceedings.  If any eminent domain or inverse condemnation proceeding is
commenced affecting the Property, Trustor shall promptly notify Lender in
writing, and Trustor shall promptly take such steps as may be necessary to
pursue or defend the action and obtain the award.  Trustor may be the nominal
party in any such proceeding, but Lender shall be entitled, at its election, to
participate in the proceeding and to be represented in the proceeding by counsel
of its own choice, and Trustor will deliver or cause to be delivered to Lender
such instruments and documentation as may be requested by Lender from time to
time to permit such participation.

Application of Net Proceeds.  If any award is made or settlement entered into in
any condemnation proceedings affecting all or any part of the Property or by any
proceeding or purchase in lieu of condemnation, Lender may at its election, and
to the extent permitted by law, require that all or any portion of the award or
settlement be applied to the Indebtedness and to the repayment of all reasonable
costs, expenses, and attorneys' fees incurred by Trustee or Lender in connection
with the condemnation proceedings.

IMPOSITION OF TAXES, FEES AND CHARGES BY GOVERNMENTAL AUTHORITIES.  The
following provisions relating to governmental taxes, fees and charges are a part
of this Deed of Trust:

Current Taxes, Fees and Charges.  Upon request by Lender, Trustor shall execute
such documents in addition to this Deed of Trust and take whatever other action
is requested by Lender to perfect and continue Lender's lien on the Real
Property.  Trustor shall reimburse Lender for all taxes, as described below,
together with all expenses incurred in recording, perfecting or continuing this
Deed of Trust, including without limitation all taxes, fees, documentary stamps,
and other charges for recording or registering this Deed of Trust.

Taxes.  The following shall constitute taxes to which this section
applies:  (1)  a specific tax upon this type of Deed of Trust or upon all or any
part of the  Indebtedness secured by this Deed of Trust;  (2)  a specific tax on
Trustor which Trustor is authorized or required to deduct from payments on the
Indebtedness secured by this type of Deed of Trust;  (3)  a tax on this type of
Deed of Trust chargeable against the Lender or the holder of the Note;
and  (4)  a specific tax on all or any portion of the Indebtedness or on
payments of principal and interest made by Trustor.

Subsequent Taxes.  If any tax to which this section applies is enacted
subsequent to the date of this Deed of Trust, this event shall have the same
effect as an Event of Default, and Lender may exercise any or all of its
available remedies for an Event of Default as provided below unless Trustor
either  (1)  pays the tax before it becomes delinquent, or  (2)  contests the
tax as provided above in the Taxes and Liens section and deposits with Lender
cash or a sufficient corporate surety bond or other security satisfactory to
Lender.

SECURITY AGREEMENT; FINANCING STATEMENTS.  The following provisions relating to
this Deed of Trust as a security agreement are a part of this Deed of Trust:

Security Agreement.  This instrument shall constitute a Security Agreement to
the extent any of the Property constitutes fixtures, and Lender shall have all
of the rights of a secured party under the Uniform Commercial Code as amended
from time to time.

Security Interest.  Upon request by Lender, Trustor shall take whatever action
is requested by Lender to perfect and continue Lender's security interest in the
Rents and Personal Property.  Trustor shall reimburse Lender for all expenses
incurred in perfecting or continuing this security interest.  Upon default,
Trustor shall not remove, sever or detach the Personal Property from the
Property.  Upon default, Trustor shall assemble any Personal Property not
affixed to the Property in a manner and at a place reasonably convenient to
Trustor and Lender and make it available to Lender within three (3) days after
receipt of written demand from Lender to the extent permitted by applicable law.

Addresses.  The mailing addresses of Trustor (debtor) and Lender (secured party)
from which information concerning the security interest granted by this Deed of
Trust may be obtained (each as required by the Uniform Commercial Code) are as
stated on the first page of this

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Deed of Trust.

FURTHER ASSURANCES; ATTORNEY-IN-FACT.  The following provisions relating to
further assurances and attorney-in-fact are a part of this Deed of Trust:

Further Assurances.  At any time, and from time to time, upon request of Lender,
Trustor will make, execute and deliver, or will cause to be made, executed or
delivered, to Lender or to Lender's designee, and when requested by Lender,
cause to be filed, recorded, refiled, or rerecorded, as the case may be, at such
times and in such offices and places as Lender may deem appropriate, any and all
such mortgages, deeds of trust, security deeds, security agreements, financing
statements, continuation statements, instruments of further assurance,
certificates, and other documents as may, in the sole opinion of Lender, be
necessary or desirable in order to effectuate, complete, perfect, continue, or
preserve  (1)   Trustor's obligations under the Note, this Deed of Trust, and
the Related Documents, and  (2)   the liens and security interests created by
this Deed of Trust as first and prior liens on the Property, whether now owned
or hereafter acquired by Trustor.  Unless prohibited by law or Lender agrees to
the contrary in writing, Trustor shall reimburse Lender for all costs and
expenses incurred in connection with the matters referred to in this paragraph.

Attorney-in-Fact.  If Trustor fails to do any of the things referred to in the
preceding paragraph, Lender may do so for and in the name of Trustor and at
Trustor's expense.  For such purposes, Trustor hereby irrevocably appoints
Lender as Trustor's attorney-in-fact for the purpose of making, executing,
delivering, filing, recording, and doing all other things as may be necessary or
desirable, in Lender's sole opinion, to accomplish the matters referred to in
the preceding paragraph.

FULL PERFORMANCE.  If Trustor pays all the Indebtedness when due, and otherwise
performs all the obligations imposed upon Trustor under this Deed of Trust,
Lender shall execute and deliver to Trustee a request for full reconveyance and
shall execute and deliver to Trustor suitable statements of termination of any
financing statement on file evidencing Lender's security interest in the Rents
and the Personal Property.  Lender may charge Trustor a reasonable reconveyance
fee at the time of reconveyance.

EVENTS OF DEFAULT.  Each of the following, at Lender's option, shall constitute
an Event of Default under this Deed of Trust:

Payment Default.  Trustor fails to make any payment when due under the
Indebtedness.

Other Defaults.  Trustor fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Deed of Trust or in any of
the Related Documents or to comply with or to perform any term, obligation,
covenant or condition contained in any other agreement between Lender and
Trustor.

Compliance Default.  Failure to comply with any other term, obligation, covenant
or condition contained in this Deed of Trust, the Note or in any of the Related
Documents.

Default on Other Payments.  Failure of Trustor within the time required by this
Deed of Trust to make any payment for taxes or insurance, or any other payment
necessary to prevent filing of or to effect discharge of any lien.

Default in Favor of Third Parties.  Should Grantor default under any loan,
extension of credit, security agreement, purchase or sales agreement, or any
other agreement, in favor of any other creditor or person that may materially
affect any of Grantor's property or Grantor's ability to repay the Indebtedness
or Grantor's ability to perform Grantor's obligations under this Deed of Trust
or any of the Related Documents.

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Trustor or on Trustor's behalf under this Deed of Trust or the
Related Documents is false or misleading in any material respect, either now or
at the time made or furnished or becomes false or misleading at any time
thereafter.

Defective Collateralization.  This Deed of Trust or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.

Insolvency.  The dissolution or termination of Trustor's existence as a going
business, the insolvency of Trustor, the appointment of a receiver for any part
of Trustor's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Trustor.

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Trustor or by any governmental agency against
any property securing the Indebtedness.  This includes a garnishment of any of
Trustor's accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Trustor as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Trustor gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

Breach of Other Agreement.  Any breach by Trustor under the terms of any other
agreement between Trustor and Lender that is not remedied within any grace
period provided therein, including without limitation any agreement concerning
any indebtedness or other obligation of Trustor to Lender, whether existing now
or later.

Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness.

Adverse Change.  A material adverse change occurs in Trustor's financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.

Right to Cure.  If any default, other than a default in payment, is curable and
if Trustor has not been given a notice of a breach of the same provision of this
Deed of Trust within the preceding twelve (12) months, it may be cured if
Trustor, after Lender sends written notice to Trustor

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

demanding cure of such default:  (1)  cures the default within fifteen (15)
days; or  (2)  if the cure requires more than fifteen (15) days, immediately
initiates steps which Lender deems in Lender's sole discretion to be sufficient
to cure the default and thereafter continues and completes all reasonable and
necessary steps sufficient to produce compliance as soon as reasonably
practical.

RIGHTS AND REMEDIES ON DEFAULT.  If an Event of Default occurs under this Deed
of Trust, at any time thereafter, Trustee or Lender may exercise any one or more
of the following rights and remedies:

Election of Remedies.  Election by Lender to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Trustor under this Deed of Trust, after
Trustor's failure to perform, shall not affect Lender's right to declare a
default and exercise its remedies.

Foreclosure by Sale.  Upon an Event of Default under this Deed of Trust,
Beneficiary may declare the entire Indebtedness secured by this Deed of Trust
immediately due and payable by delivery to Trustee of written declaration of
default and demand for sale and of written notice of default and of election to
cause to be sold the Property, which notice Trustee shall cause to be filed for
record.  Beneficiary also shall deposit with Trustee this Deed of Trust, the
Note, other documents requested by Trustee, and all documents evidencing
expenditures secured hereby.  After the lapse of such time as may then be
required by law following the recordation of the notice of default, and notice
of sale having been given as then required by law, Trustee, without demand on
Trustor, shall sell the Property at the time and place fixed by it in the notice
of sale, either as a whole or in separate parcels, and in such order as it may
determine, at public auction to the highest bidder for cash in lawful money of
the United States, payable at time of sale.  Trustee may postpone sale of all or
any portion of the Property by public announcement at such time and place of
sale, and from time to time thereafter may postpone such sale by public
announcement at the time fixed by the preceding postponement in accordance with
applicable law.  Trustee shall deliver to such purchaser its deed conveying the
Property so sold, but without any covenant or warranty, express or implied.  The
recitals in such deed of any matters or facts shall be conclusive proof of the
truthfulness thereof.  Any person, including Trustor, Trustee or Beneficiary may
purchase at such sale.  After deducting all costs, fees and expenses of Trustee
and of this Trust, including cost of evidence of title in connection with sale,
Trustee shall apply the proceeds of sale to payment of:  all sums expended under
the terms hereof, not then repaid, with accrued interest at the amount allowed
by law in effect at the date hereof; all other sums then secured hereby; and the
remainder, if any, to the person or persons legally entitled thereto.

Judicial Foreclosure.  With respect to all or any part of the Real Property,
Lender shall have the right in lieu of foreclosure by power of sale to foreclose
by judicial foreclosure in accordance with and to the full extent provided by
California law.

UCC Remedies.  With respect to all or any part of the Personal Property, Lender
shall have all the rights and remedies of a secured party under the Uniform
Commercial Code, including without limitation the right to recover any
deficiency in the manner and to the full extent provided by California law.

Collect Rents.  Lender shall have the right, without notice to Trustor to take
possession of and manage the Property and collect the Rents, including amounts
past due and unpaid, and apply the net proceeds, over and above Lender's costs,
against the Indebtedness.  In furtherance of this right, Lender may require any
tenant or other user of the Property to make payments of rent or use fees
directly to Lender.  If the Rents are collected by Lender, then Trustor
irrevocably designates Lender as Trustor's attorney-in-fact to endorse
instruments received in payment thereof in the name of Trustor and to negotiate
the same and collect the proceeds.  Payments by tenants or other users to Lender
in response to Lender's demand shall satisfy the obligations for which the
payments are made, whether or not any proper grounds for the demand
existed.  Lender may exercise its rights under this subparagraph either in
person, by agent, or through a receiver.

Appoint Receiver.  Lender shall have the right to have a receiver appointed to
take possession of all or any part of the Property, with the power to protect
and preserve the Property, to operate the Property preceding foreclosure or
sale, and to collect the Rents from the Property and apply the proceeds, over
and above the cost of the receivership, against the Indebtedness.  The receiver
may serve without bond if permitted by law.  Lender's right to the appointment
of a receiver shall exist whether or not the apparent value of the Property
exceeds the Indebtedness by a substantial amount.  Employment by Lender shall
not disqualify a person from serving as a receiver.

Tenancy at Sufferance.  If Trustor remains in possession of the Property after
the Property is sold as provided above or Lender otherwise becomes entitled to
possession of the Property upon default of Trustor, Trustor shall become a
tenant at sufferance of Lender or the purchaser of the Property and shall, at
Lender's option, either  (1)  pay a reasonable rental for the use of the
Property, or  (2)  vacate the Property immediately upon the demand of Lender. 

Other Remedies.  Trustee or Lender shall have any other right or remedy provided
in this Deed of Trust or the Note or available at law or in equity.

Notice of Sale.  Lender shall give Trustor reasonable notice of the time and
place of any public sale of the Personal Property or of the time after which any
private sale or other intended disposition of the Personal Property is to be
made.  Reasonable notice shall mean notice given at least ten (10) days before
the time of the sale or disposition.  Any sale of the Personal Property may be
made in conjunction with any sale of the Real Property.

Sale of the Property.  To the extent permitted by applicable law, Trustor hereby
waives any and all rights to have the Property marshalled.  In exercising its
rights and remedies, the Trustee or Lender shall be free to sell all or any part
of the Property together or separately, in one sale or by separate
sales.  Lender shall be entitled to bid at any public sale on all or any portion
of the Property.

Attorneys' Fees; Expenses.  If Lender institutes any suit or action to enforce
any of the terms of this Deed of Trust, Lender shall be entitled to recover such
sum as the court may adjudge reasonable as attorneys' fees at trial and upon any
appeal.  Whether or not any court action is involved, and to the extent not
prohibited by law, all reasonable expenses Lender incurs that in Lender's
opinion are necessary at any time for the protection of its interest or the
enforcement of its rights shall become a part of the Indebtedness payable on
demand and shall bear interest at the Note rate from the date of the expenditure
until repaid.  Expenses covered by this paragraph include, without limitation,
however subject to any limits under applicable law, Lender's attorneys' fees and
Lender's legal expenses, whether or not there is a lawsuit,

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

including attorneys' fees and expenses for bankruptcy proceedings (including
efforts to modify or vacate any automatic stay or injunction), appeals, and any
anticipated post-judgment collection services, the cost of searching records,
obtaining title reports (including foreclosure reports), surveyors' reports, and
appraisal fees, title insurance, and fees for the Trustee, to the extent
permitted by applicable law.  Trustor also will pay any court costs, in addition
to all other sums provided by law.

Rights of Trustee.  Trustee shall have all of the rights and duties of Lender as
set forth in this section.

POWERS AND OBLIGATIONS OF TRUSTEE.  The following provisions relating to the
powers and obligations of Trustee are part of this Deed of Trust:

Powers of Trustee.  In addition to all powers of Trustee arising as a matter of
law, Trustee shall have the power to take the following actions with respect to
the Property upon the written request of Lender and Trustor:  (a) join in
preparing and filing a map or plat of the Real Property, including the
dedication of streets or other rights to the public;  (b) join in granting any
easement or creating any restriction on the Real Property; and  (c) join in any
subordination or other agreement affecting this Deed of Trust or the interest of
Lender under this Deed of Trust.

Obligations to Notify.  Trustee shall not be obligated to notify any other party
of a pending sale under any other trust deed or lien, or of any action or
proceeding in which Trustor, Lender, or Trustee shall be a party, unless the
action or proceeding is brought by Trustee.

Trustee.  Trustee shall meet all qualifications required for Trustee under
applicable law.  In addition to the rights and remedies set forth above, with
respect to all or any part of the Property, the Trustee shall have the right to
foreclose by notice and sale, and Lender shall have the right to foreclose by
judicial foreclosure, in either case in accordance with and to the full extent
provided by applicable law.

Successor Trustee.  Lender, at Lender's option, may from time to time appoint a
successor Trustee to any Trustee appointed under this Deed of Trust by an
instrument executed and acknowledged by Lender and recorded in the office of the
recorder of San Bernardino County, State of California.  The instrument shall
contain, in addition to all other matters required by state law, the names of
the original Lender, Trustee, and Trustor, the book and page where this Deed of
Trust is recorded, and the name and address of the successor trustee, and the
instrument shall be executed and acknowledged by Lender or its successors in
interest.  The successor trustee, without conveyance of the Property, shall
succeed to all the title, power, and duties conferred upon the Trustee in this
Deed of Trust and by applicable law.  This procedure for substitution of Trustee
shall govern to the exclusion of all other provisions for substitution.

Acceptance by Trustee.  Trustee accepts this Trust when this Deed of Trust, duly
executed and acknowledged, is made a public record as provided by law.

NOTICES.  Any notice required to be given under this Deed of Trust shall be
given in writing, and shall be effective when actually delivered, when actually
received by telefacsimile (unless otherwise required by law), when deposited
with a nationally recognized overnight courier, or, if mailed, when deposited in
the United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Deed of
Trust.  Trustor requests that copies of any notices of default and sale be
directed to Trustor's address shown near the beginning of this Deed of
Trust.  All copies of notices of foreclosure from the holder of any lien which
has priority over this Deed of Trust shall be sent to Lender's address, as shown
near the beginning of this Deed of Trust.  Any party may change its address for
notices under this Deed of Trust by giving formal written notice to the other
parties, specifying that the purpose of the notice is to change the party's
address.  For notice purposes, Trustor agrees to keep Lender informed at all
times of Trustor's current address.  Unless otherwise provided or required by
law, if there is more than one Trustor, any notice given by Lender to any
Trustor is deemed to be notice given to all Trustors.

STATEMENT OF OBLIGATION FEE.  Lender may collect a fee, not to exceed the
maximum amount permitted by law, for furnishing the statement of obligation as
provided by Section 2943 of the Civil Code of California.

JUDICIAL REFERENCE. If the waiver of the right to a trial by jury is not
enforceable, the parties hereto agree that any and all disputes or controversies
of any nature between them arising at any time shall be decided by a reference
to a private judge, who shall be a retired state or federal court judge,
mutually selected by the parties or, if they cannot agree, then any party may
seek to have a private judge appointed in accordance with California Code of
Civil Procedure §§ 638 and 640 (or pursuant to comparable provisions of federal
law if the dispute falls within the exclusive jurisdiction of the federal
courts). The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers.  All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the Court for such relief. The
proceeding before the private judge shall be conducted in the same manner as it
would be before a court under the rules of evidence applicable to judicial
proceedings. The parties shall be entitled to discovery which shall be conducted
in the same manner as it would be before a court under the rules of discovery
applicable to judicial proceedings. The private judge shall oversee discovery
and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge. The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to California Code of Civil Procedure §
644(a). Nothing in this paragraph shall limit the right of any party at any time
to exercise self-help remedies, foreclose against collateral, or obtain
provisional remedies. The private judge shall also determine all issues relating
to the applicability, interpretation, and enforceability of this paragraph.

The parties agree that time is of the essence in conducting the referenced
proceedings.  The parties shall promptly and diligently cooperate with one
another and the referee, and shall perform such acts as may be necessary to
obtain prompt and expeditious resolution of the dispute or controversy in
accordance with the terms hereof.  The costs shall be borne equally by the
parties.

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Los Angeles County, State of
California.



 

 

 

--------------------------------------------------------------------------------

 

 

 

 

ORAL AGREEMENTS NOT EFFECTIVE. This Note or Agreement embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written negotiations,
agreements and understandings of the parties with respect to the subject matter
hereof and shall remain in full force and effect in accordance with its terms
and conditions.  Moreover, any subsequent oral statements, negotiations,
agreements or understandings of the parties shall not be effective against
Lender unless (i) expressly stated in writing, (ii) duly approved and authorized
by an appropriate decision making committee of Lender on such terms and
conditions as such committee shall deem necessary or appropriate in the
committee’s sole and absolute opinion and judgment and (iii) executed by an
authorized officer of Lender.  Borrower shall not rely or act on any oral
statements, negotiations, agreements or understandings between the parties at
anytime whatsoever, including before or during any Lender approval process
stated above.  Borrower acknowledges and agrees that Borrower shall be
responsible for its own actions, including any detrimental reliance on any oral
statements, negotiations, agreements or understandings between the parties and
that Lender shall not be liable for any possible claims, counterclaims, demands,
actions, causes of action, damages, costs, expenses and liability whatsoever,
known or unknown, anticipated or unanticipated, suspected or unsuspected, at law
or in equity, originating in whole or in part in connection with any oral
statements, negotiations, agreements or understandings between the parties which
the Borrower may now or hereafter claim against the Lender.  Neither this Note
or Agreement nor any other Related Document, nor any terms hereof or thereof may
be amended, supplemented or modified except in accordance with the provisions of
this section.  Lender may from time to time, (a) enter into with Borrower
written amendments, supplements or modifications hereto and to the Related
Documents or (b) waive, on such terms and conditions as Lender may specify in
such instrument, any of the requirements of this Note or Agreement or the
Related Documents or any Event Default and its consequences, if, but only if,
such amendment, supplement, modification or waiver is (i) expressly stated in
writing, (ii) duly approved and authorized by an appropriate decision making
committee of Lender on such terms and conditions as such committee shall deem
necessary or appropriate in the committee’s sole and absolute opinion and
judgment and (iii) executed by an authorized officer of Lender.  Then such
amendment, supplement, modification or waiver shall be effective only in the
specific instance and specific purpose for which given.

MISCELLANEOUS PROVISIONS.  The following miscellaneous provisions are a part of
this Deed of Trust:

Amendments.  This Deed of Trust, together with any Related Documents,
constitutes the entire understanding and agreement of the parties as to the
matters set forth in this Deed of Trust.  No alteration of or amendment to this
Deed of Trust shall be effective unless given in writing and signed by the party
or parties sought to be charged or bound by the alteration or amendment.

Annual Reports.  If the Property is used for purposes other than Trustor's
residence, Trustor shall furnish to Lender, upon request, a certified statement
of net operating income received from the Property during Trustor's previous
fiscal year in such form and detail as Lender shall require.  "Net operating
income" shall mean all cash receipts from the Property less all cash
expenditures made in connection with the operation of the Property.

Caption Headings.  Caption headings in this Deed of Trust are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Deed of Trust.

Merger.  There shall be no merger of the interest or estate created by this Deed
of Trust with any other interest or estate in the Property at any time held by
or for the benefit of Lender in any capacity, without the written consent of
Lender.

Governing Law.  This Deed of Trust will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
California without regard to its conflicts of law provisions.  This Deed of
Trust has been accepted by Lender in the State of California.

No Waiver by Lender.  Lender shall not be deemed to have waived any rights under
this Deed of Trust unless such waiver is given in writing and signed by
Lender.  No delay or omission on the part of Lender in exercising any right
shall operate as a waiver of such right or any other right.  A waiver by Lender
of a provision of this Deed of Trust shall not prejudice or constitute a waiver
of Lender's right otherwise to demand strict compliance with that provision or
any other provision of this Deed of Trust.  No prior waiver by Lender, nor any
course of dealing between Lender and Trustor, shall constitute a waiver of any
of Lender's rights or of any of Trustor's obligations as to any future
transactions.  Whenever the consent of Lender is required under this Deed of
Trust, the granting of such consent by Lender in any instance shall not
constitute continuing consent to subsequent instances where such consent is
required and in all cases such consent may be granted or withheld in the sole
discretion of Lender.

Severability.  If a court of competent jurisdiction finds any provision of this
Deed of Trust to be illegal, invalid, or unenforceable as to any circumstance,
that finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance.  If feasible, the offending
provision shall be considered modified so that it becomes legal, valid and
enforceable.  If the offending provision cannot be so modified, it shall be
considered deleted from this Deed of Trust.  Unless otherwise required by law,
the illegality, invalidity, or unenforceability of any provision of this Deed of
Trust shall not affect the legality, validity or enforceability of any other
provision of this Deed of Trust.

Successors and Assigns.  Subject to any limitations stated in this Deed of Trust
on transfer of Trustor's interest, this Deed of Trust shall be binding upon and
inure to the benefit of the parties, their successors and assigns.  If ownership
of the Property becomes vested in a person other than Trustor, Lender, without
notice to Trustor, may deal with Trustor's successors with reference to this
Deed of Trust and the Indebtedness by way of forbearance or extension without
releasing Trustor from the obligations of this Deed of Trust or liability under
the Indebtedness.

Time is of the Essence.  Time is of the essence in the performance of this Deed
of Trust.

Waive Jury.  To the extent permitted by applicable law, all parties to this Deed
of Trust hereby waive the right to any jury trial in any action, proceeding, or
counterclaim brought by any party against any other party.

DEFINITIONS.  The following capitalized words and terms shall have the following
meanings when used in this Deed of Trust.  Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America.  Words and terms used in the singular shall
include the plural, and the plural shall include the singular, as the context
may require.  Words and terms not otherwise defined in this Deed of Trust shall
have the meanings attributed to such terms in the Uniform Commercial Code: 



 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Beneficiary.  The word "Beneficiary" means East West Bank, and its successors
and assigns.

Borrower.  The word "Borrower" means Amphastar Pharmaceuticals, Inc. and
includes all co-signers and co-makers signing the Note and all their successors
and assigns.

Deed of Trust.  The words "Deed of Trust" mean this Deed of Trust among Trustor,
Lender, and Trustee, and includes without limitation all assignment and security
interest provisions relating to the Personal Property and Rents.

Default.  The word "Default" means the Default set forth in this Deed of Trust
in the section titled "Default". 

Environmental Laws.  The words "Environmental Laws" mean any and all state,
federal and local statutes, regulations and ordinances relating to the
protection of human health or the environment, including without limitation the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. Section 9601, et seq. ("CERCLA"), the Superfund Amendments
and Reauthorization Act of 1986, Pub. L. No. 99-499 ("SARA"), the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., Chapters 6.5
through 7.7 of Division 20 of the California Health and Safety Code, Section
25100, et seq., or other applicable state or federal laws, rules, or regulations
adopted pursuant thereto.

Event of Default.  The words "Event of Default" mean any of the events of
default set forth in this Deed of Trust in the events of default section of this
Deed of Trust.

Guarantor.  The word "Guarantor" means any guarantor, surety, or accommodation
party of any or all of the Indebtedness.

Guaranty.  The word "Guaranty" means the guaranty from Guarantor to Lender,
including without limitation a guaranty of all or part of the Note.

Hazardous Substances.  The words "Hazardous Substances" mean materials that,
because of their quantity, concentration or physical, chemical or infectious
characteristics, may cause or pose a present or potential hazard to human health
or the environment when improperly used, treated, stored, disposed of,
generated, manufactured, transported or otherwise handled.  The words "Hazardous
Substances" are used in their very broadest sense and include without limitation
any and all hazardous or toxic substances, materials or waste as defined by or
listed under the Environmental Laws.  The term "Hazardous Substances" also
includes, without limitation, petroleum and petroleum by-products or any
fraction thereof and asbestos.

Improvements.  The word "Improvements" means all existing and future
improvements, buildings, structures, mobile homes affixed on the Real Property,
facilities, additions, replacements and other construction on the Real Property.

Indebtedness.  The word "Indebtedness" means all principal, interest, and other
amounts, costs and expenses payable under the Note or Related Documents,
together with all renewals of, extensions of, modifications of, consolidations
of and substitutions for the Note or Related Documents and any amounts expended
or advanced by Lender to discharge Trustor's obligations or expenses incurred by
Trustee or Lender to enforce Trustor's obligations under this Deed of Trust,
together with interest on such amounts as provided in this Deed of Trust.

Lender.  The word "Lender" means East West Bank, its successors and assigns. 

Note.  The word "Note" means the Promissory Note dated September 13, 2005 and
Change In Terms Agreement dated January 8, 2016 in the principal amount of
$3,724,840.78, from Borrower to Lender, together with all renewals of,
extensions of, modifications of, refinancings of, consolidations of and
substitutions for the promissory note or agreement. NOTICE TO TRUSTOR:  THE NOTE
CONTAINS A VARIABLE INTEREST RATE.

Personal Property.  The words "Personal Property" mean all equipment, fixtures,
and other articles of personal property now or hereafter owned by Trustor, and
now or hereafter attached or affixed to the Real Property; together with all
accessions, parts, and additions to, all replacements of, and all substitutions
for, any of such property; and together with all proceeds (including without
limitation all insurance proceeds and refunds of premiums) from any sale or
other disposition of the Property.  However, should the Real Property be located
in an area designated by the Administrator of the Federal Emergency Management
Agency as a special flood hazard area, Personal Property is limited to only
those items specifically covered (currently or hereafter) by Coverage A of the
standard flood insurance policy issued in accordance with the National Flood
Insurance Program or under equivalent coverage similarly issued by a private
insurer to satisfy the National Flood Insurance Act (as amended).

Property.  The word "Property" means collectively the Real Property and the
Personal Property.

Real Property.  The words "Real Property" mean the real property, interests and
rights, as further described in this Deed of Trust.

Related Documents.  The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, security agreements, mortgages, deeds of
trust, security deeds, collateral mortgages, and all other instruments,
agreements and documents, whether now or hereafter existing, executed in
connection with the Indebtedness; except that the words do not mean any guaranty
or environmental agreement, whether now or hereafter existing, executed in
connection with the Indebtedness.

Rents.  The word "Rents" means all present and future leases, rents, revenues,
income, issues, royalties, profits, and other benefits derived from the Property
together with the cash proceeds of the Rents.

Trustee.  The word "Trustee" means EAST WEST INVESTMENT INC., A CALIFORNIA
CORPORATION, whose address is 415 HUNTINGTON DRIVE, SAN MARINO, CA  91108 and
any substitute or successor trustees.

Trustor.  The word "Trustor" means Amphastar Pharmaceuticals, Inc..

 

TRUSTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS DEED OF TRUST, AND
TRUSTOR AGREES TO ITS TERMS, INCLUDING THE VARIABLE RATE PROVISIONS OF THE NOTE
SECURED BY THIS DEED OF TRUST.



 

 

 

--------------------------------------------------------------------------------

 

 

 

 

TRUSTOR:

AMPHASTAR PHARMACEUTICALS, INC.

 

By: __________/s/JACK ZHANG________________

Jack Zhang, CEO of Amphastar Pharmaceuticals, Inc.

 

By: _________/s/WILLIAM J. PETERS____________

William J. Peters, CFO of Amphastar Pharmaceuticals, Inc.

 

_________________________________________________________________

CERTIFICATE OF ACKNOWLEDGMENT

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy or validity of that document.

 

STATE OF ____California________________________

)

 

) SS

 

COUNTY OF ____San Bernardino__________________

)

 

On_  January 22_________________________________, 2016_____ before me,___E.R.
Moreno, Notary Public_________________________,

                                                                                                     
(here insert name and title of the officer)

personally appeared Jack Zhang and William J. Peters, who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature ______/s/E.R. Moreno_____________________________________ 

(Seal)                

_________________________________________________________________

(DO NOT RECORD)

REQUEST FOR FULL RECONVEYANCE

(To be used only when obligations have been paid in full)

To: _____________________________________________, Trustee

The undersigned is the legal owner and holder of all Indebtedness secured by
this Deed of Trust.  All sums secured by this Deed of Trust have been fully paid
and satisfied.  You are hereby directed, upon payment to you of any sums owing
to you under the terms of this Deed of Trust or pursuant to any applicable
statute, to cancel the Note secured by this Deed of Trust (which is delivered to
you together with this Deed of Trust), and to reconvey, without warranty, to the
parties designated by the terms of this Deed of Trust, the estate now held by
you under this Deed of Trust.  Please mail the reconveyance and Related
Documents to:

__________________________________________________________________________________________.

 

Date: _____________________________________________

Beneficiary: ______________________________



 

 

 

--------------------------------------------------------------------------------

 

 

 

 

By: __________________________

Its: __________________________

________________________________________________________________________

 

________________________________________________________________________

LaserPro, Ver. 15.4.20.033  Copr. D+H USA Corporation 1997, 2016.   All Rights
Reserved.   - CA  F:\PROD\LOANDOC\CFI\LPL\G01.FC  TR-5156  PR-1 (M)





 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

RECORDATION REQUESTED BY:

East West Bank

Loan Servicing Department

9300 Flair Drive, 6th Floor

El Monte, CA  91731

WHEN RECORDED MAIL TO:

East West Bank

Loan Service Department

9300 Flair Drive, 6th Floor

El Monte, CA  91731

SEND TAX NOTICES TO:

Amphastar Pharmaceuticals, Inc.

11570 6th Street

Rancho Cucamonga, CA  91730

FOR RECORDER'S USE ONLY

ASSIGNMENT OF RENTS

THIS ASSIGNMENT OF RENTS dated January 8, 2016, is made and executed between
AMPHASTAR PHARMACEUTICALS, INC., A CALIFORNIA CORPORATION, whose address is
11570 6th Street, Rancho Cucamonga, CA  91730 (referred to below as "Grantor")
and East West Bank, whose address is 9300 Flair Drive, 6th Floor, El Monte,
CA  91731 (referred to below as "Lender").

ASSIGNMENT.  For valuable consideration, Grantor hereby assigns, grants a
continuing security interest in, and conveys to Lender all of Grantor's right,
title, and interest in and to the Rents from the following described Property
located in San Bernardino County, State of California:

See Exhibit "A", which is attached to this Assignment and made a part of this
Assignment as if fully set forth herein.

The Property or its address is commonly known as  11530 6th Street, Rancho
Cucamonga, CA  91730.  The Assessor's Parcel Number for the Property is
0229-262-37-0-000

The following DEFINITION is hereby added to the Agreement:

Interest Rate Derivative Documentation. The words "Interest Rate Derivative
Documentation" mean each trade confirmation, and the international swaps and
derivative association master and schedule agreement executed in connection with
the Indebtedness.

The DEFINITION of "Related Documents" is hereby amended to read as follows:

Related Documents.  The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, security agreements, mortgages, deeds of
trust, security deeds, collateral mortgages, Interest Rate Derivative
Documentation, and all other instruments, agreements and documents, whether now
or hereafter existing, executed in connection with the Indebtedness; except that
the words do not mean any guaranty or environmental agreement, whether now or
hereafter existing, executed in connection with the Indebtedness.

This is an absolute assignment of Rents made in connection with an obligation
secured by property pursuant to California Civil Code section 2938.

THIS ASSIGNMENT IS GIVEN TO SECURE  (1) PAYMENT OF THE INDEBTEDNESS AND  (2)
PERFORMANCE OF ANY AND ALL OBLIGATIONS OF GRANTOR UNDER THE NOTE, THIS
ASSIGNMENT, AND THE RELATED DOCUMENTS.  THIS ASSIGNMENT IS GIVEN AND ACCEPTED ON
THE FOLLOWING TERMS:

PAYMENT AND PERFORMANCE.  Except as otherwise provided in this Assignment or any
Related Documents, Grantor shall pay to Lender all

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

amounts secured by this Assignment as they become due, and shall strictly
perform all of Grantor's obligations under this Assignment.  Unless and until
Lender exercises its right to collect the Rents as provided below and so long as
there is no default under this Assignment, Grantor may remain in possession and
control of and operate and manage the Property and collect the Rents, provided
that the granting of the right to collect the Rents shall not constitute
Lender's consent to the use of cash collateral in a bankruptcy proceeding.

GRANTOR'S REPRESENTATIONS AND WARRANTIES.  Grantor warrants that:

Ownership.  Grantor is entitled to receive the Rents free and clear of all
rights, loans, liens, encumbrances, and claims except as disclosed to and
accepted by Lender in writing.

Right to Assign.  Grantor has the full right, power and authority to enter into
this Assignment and to assign and convey the Rents to Lender.

No Prior Assignment.  Grantor has not previously assigned or conveyed the Rents
to any other person by any instrument now in force.

No Further Transfer.  Grantor will not sell, assign, encumber, or otherwise
dispose of any of Grantor's rights in the Rents except as provided in this
Assignment.

LENDER'S RIGHT TO RECEIVE AND COLLECT RENTS.  Lender shall have the right at any
time, and even though no default shall have occurred under this Assignment, to
collect and receive the Rents.  For this purpose, Lender is hereby given and
granted the following rights, powers and authority:

Notice to Tenants.  Lender may send notices to any and all tenants of the
Property advising them of this Assignment and directing all Rents to be paid
directly to Lender or Lender's agent.

Enter the Property.  Lender may enter upon and take possession of the Property;
demand, collect and receive from the tenants or from any other persons liable
therefor, all of the Rents; institute and carry on all legal proceedings
necessary for the protection of the Property, including such proceedings as may
be necessary to recover possession of the Property; collect the Rents and remove
any tenant or tenants or other persons from the Property.

Maintain the Property.  Lender may enter upon the Property to maintain the
Property and keep the same in repair; to pay the costs thereof and of all
services of all employees, including their equipment, and of all continuing
costs and expenses of maintaining the Property in proper repair and condition,
and also to pay all taxes, assessments and water utilities, and the premiums on
fire and other insurance effected by Lender on the Property.

Compliance with Laws.  Lender may do any and all things to execute and comply
with the laws of the State of California and also all other laws, rules, orders,
ordinances and requirements of all other governmental agencies affecting the
Property.

Lease the Property.  Lender may rent or lease the whole or any part of the
Property for such term or terms and on such conditions as Lender may deem
appropriate.

Employ Agents.  Lender may engage such agent or agents as Lender may deem
appropriate, either in Lender's name or in Grantor's name, to rent and manage
the Property, including the collection and application of Rents.

Other Acts.  Lender may do all such other things and acts with respect to the
Property as Lender may deem appropriate and may act exclusively and solely in
the place and stead of Grantor and to have all of the powers of Grantor for the
purposes stated above.

No Requirement to Act.  Lender shall not be required to do any of the foregoing
acts or things, and the fact that Lender shall have performed one or more of the
foregoing acts or things shall not require Lender to do any other specific act
or thing.

APPLICATION OF RENTS.  All costs and expenses incurred by Lender in connection
with the Property shall be for Grantor's account and Lender may pay such costs
and expenses from the Rents.  Lender, in its sole discretion, shall determine
the application of any and all Rents received by it; however, any such Rents
received by Lender which are not applied to such costs and expenses shall be
applied to the Indebtedness.  All expenditures made by Lender under this
Assignment and not reimbursed from the Rents shall become a part of the
Indebtedness secured by this Assignment, and shall be payable on demand, with
interest at the Note rate from date of expenditure until paid.

FULL PERFORMANCE.  If Grantor pays all of the Indebtedness when due and
otherwise performs all the obligations imposed upon Grantor under this
Assignment, the Note, and the Related Documents, Lender shall execute and
deliver to Grantor a suitable satisfaction of this Assignment and suitable
statements of termination of any financing statement on file evidencing Lender's
security interest in the Rents and the Property.  Any termination fee required
by law shall be paid by Grantor, if permitted by applicable law.

LENDER'S EXPENDITURES.  If any action or proceeding is commenced that would
materially affect Lender's interest in the Property or if Grantor fails to
comply with any provision of this Assignment or any Related Documents, including
but not limited to Grantor's failure to discharge or pay when due any amounts
Grantor is required to discharge or pay under this Assignment or any Related
Documents, Lender on Grantor's behalf may (but shall not be obligated to) take
any action that Lender deems appropriate, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Rents or the Property and
paying all costs for insuring, maintaining and preserving the Property.  All
such expenditures incurred or paid by Lender for such purposes will then bear
interest at the rate charged under the Note from the date incurred or paid by
Lender to the date of repayment by Grantor.  All such expenses will become a
part of the Indebtedness and, at Lender's option, will  (A)  be payable on
demand;  (B)  be added to the balance of the Note and be apportioned among and
be payable with any installment payments to become due during either  (1)  the
term of any applicable insurance policy; or  (2)  the remaining term of the
Note; or  (C)  be treated as a balloon payment which will be due and payable at
the Note's maturity.  The Assignment also will secure payment of these
amounts.  Such right shall be in addition to all other rights and remedies to
which Lender may be entitled upon Default.

DEFAULT.  Each of the following, at Lender's option, shall constitute an Event
of Default under this Assignment:

Payment Default.  Grantor fails to make any payment when due under the
Indebtedness.



 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Other Defaults.  Grantor fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Assignment or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Grantor.

Default on Other Payments.  Failure of Grantor within the time required by this
Assignment to make any payment for taxes or insurance, or any other payment
necessary to prevent filing of or to effect discharge of any lien.

Default in Favor of Third Parties.  Any guarantor or Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of any guarantor's or Grantor's property or ability to
perform their respective obligations under this Assignment or any of the Related
Documents.

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Grantor or on Grantor's behalf under this Assignment or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

Defective Collateralization.  This Assignment or any of the Related Documents
ceases to be in full force and effect (including failure of any collateral
document to create a valid and perfected security interest or lien) at any time
and for any reason.

Insolvency.  The dissolution or termination of Grantor's existence as a going
business, the insolvency of Grantor, the appointment of a receiver for any part
of Grantor's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Grantor.

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Grantor or by any governmental agency against
the Rents or any property securing the Indebtedness.  This includes a
garnishment of any of Grantor's accounts, including deposit accounts, with
Lender.  However, this Event of Default shall not apply if there is a good faith
dispute by Grantor as to the validity or reasonableness of the claim which is
the basis of the creditor or forfeiture proceeding and if Grantor gives Lender
written notice of the creditor or forfeiture proceeding and deposits with Lender
monies or a surety bond for the creditor or forfeiture proceeding, in an amount
determined by Lender, in its sole discretion, as being an adequate reserve or
bond for the dispute.

Property Damage or Loss.  The Property is lost, stolen, substantially damaged,
sold, or borrowed against.

Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness.

Adverse Change.  A material adverse change occurs in Grantor's financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.

Cure Provisions.  If any default, other than a default in payment, is curable
and if Grantor has not been given a notice of a breach of the same provision of
this Assignment within the preceding twelve (12) months, it may be cured if
Grantor, after Lender sends written notice to Grantor demanding cure of such
default:  (1)  cures the default within fifteen (15) days; or  (2)  if the cure
requires more than fifteen (15) days, immediately initiates steps which Lender
deems in Lender's sole discretion to be sufficient to cure the default and
thereafter continues and completes all reasonable and necessary steps sufficient
to produce compliance as soon as reasonably practical.

RIGHTS AND REMEDIES ON DEFAULT.  Upon the occurrence of any Event of Default and
at any time thereafter, Lender may exercise any one or more of the following
rights and remedies, in addition to any other rights or remedies provided by
law:

Accelerate Indebtedness.  Lender shall have the right at its option without
notice to Grantor to declare the entire Indebtedness immediately due and
payable, including any prepayment fee that Grantor would be required to pay.

Collect Rents.  Lender shall have the right, without notice to Grantor, to take
possession of the Property and collect the Rents, including amounts past due and
unpaid, and apply the net proceeds, over and above Lender's costs, against the
Indebtedness.  In furtherance of this right, Lender shall have all the rights
provided for in the Lender's Right to Receive and Collect Rents Section,
above.  If the Rents are collected by Lender, then Grantor irrevocably
designates Lender as Grantor's attorney-in-fact to endorse instruments received
in payment thereof in the name of Grantor and to negotiate the same and collect
the proceeds.  Payments by tenants or other users to Lender in response to
Lender's demand shall satisfy the obligations for which the payments are made,
whether or not any proper grounds for the demand existed.  Lender may exercise
its rights under this subparagraph either in person, by agent, or through a
receiver.

Appoint Receiver.  Lender shall have the right to have a receiver appointed to
take possession of all or any part of the Property, with the power to protect
and preserve the Property, to operate the Property preceding foreclosure or
sale, and to collect the Rents from the Property and apply the proceeds, over
and above the cost of the receivership, against the Indebtedness.  The receiver
may serve without bond if permitted by law.  Lender's right to the appointment
of a receiver shall exist whether or not the apparent value of the Property
exceeds the Indebtedness by a substantial amount.  Employment by Lender shall
not disqualify a person from serving as a receiver.

Other Remedies.  Lender shall have all other rights and remedies provided in
this Assignment or the Note or by law.

Election of Remedies.  Election by Lender to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Grantor under this Assignment, after
Grantor's failure to perform, shall not affect Lender's right to declare a
default and exercise its remedies.

Attorneys' Fees; Expenses.  If Lender institutes any suit or action to enforce
any of the terms of this Assignment, Lender shall be entitled to recover such
sum as the court may adjudge reasonable as attorneys' fees at trial and upon any
appeal.  Whether or not any court action is involved, and to the extent not
prohibited by law, all reasonable expenses Lender incurs that in Lender's
opinion are necessary at any time for the protection of its interest or the
enforcement of its rights shall become a part of the Indebtedness payable on
demand and shall bear interest at the Note rate from the date of the expenditure
until repaid.  Expenses covered by this paragraph include, without limitation,

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

however subject to any limits under applicable law, Lender's attorneys' fees and
Lender's legal expenses, whether or not there is a lawsuit, including attorneys'
fees and expenses for bankruptcy proceedings (including efforts to modify or
vacate any automatic stay or injunction), appeals, and any anticipated
post-judgment collection services, the cost of searching records, obtaining
title reports (including foreclosure reports), surveyors' reports, and appraisal
fees, title insurance, and fees for the Trustee, to the extent permitted by
applicable law.  Grantor also will pay any court costs, in addition to all other
sums provided by law.

JUDICIAL REFERENCE. If the waiver of the right to a trial by jury is not
enforceable, the parties hereto agree that any and all disputes or controversies
of any nature between them arising at any time shall be decided by a reference
to a private judge, who shall be a retired state or federal court judge,
mutually selected by the parties or, if they cannot agree, then any party may
seek to have a private judge appointed in accordance with California Code of
Civil Procedure §§ 638 and 640 (or pursuant to comparable provisions of federal
law if the dispute falls within the exclusive jurisdiction of the federal
courts). The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers.  All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the Court for such relief. The
proceeding before the private judge shall be conducted in the same manner as it
would be before a court under the rules of evidence applicable to judicial
proceedings. The parties shall be entitled to discovery which shall be conducted
in the same manner as it would be before a court under the rules of discovery
applicable to judicial proceedings. The private judge shall oversee discovery
and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge. The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to California Code of Civil Procedure §
644(a). Nothing in this paragraph shall limit the right of any party at any time
to exercise self-help remedies, foreclose against collateral, or obtain
provisional remedies. The private judge shall also determine all issues relating
to the applicability, interpretation, and enforceability of this paragraph.

The parties agree that time is of the essence in conducting the referenced
proceedings.  The parties shall promptly and diligently cooperate with one
another and the referee, and shall perform such acts as may be necessary to
obtain prompt and expeditious resolution of the dispute or controversy in
accordance with the terms hereof.  The costs shall be borne equally by the
parties.

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Los Angeles County, State of
California.

ORAL AGREEMENTS NOT EFFECTIVE. This Note or Agreement embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written negotiations,
agreements and understandings of the parties with respect to the subject matter
hereof and shall remain in full force and effect in accordance with its terms
and conditions.  Moreover, any subsequent oral statements, negotiations,
agreements or understandings of the parties shall not be effective against
Lender unless (i) expressly stated in writing, (ii) duly approved and authorized
by an appropriate decision making committee of Lender on such terms and
conditions as such committee shall deem necessary or appropriate in the
committee’s sole and absolute opinion and judgment and (iii) executed by an
authorized officer of Lender.  Borrower shall not rely or act on any oral
statements, negotiations, agreements or understandings between the parties at
anytime whatsoever, including before or during any Lender approval process
stated above.  Borrower acknowledges and agrees that Borrower shall be
responsible for its own actions, including any detrimental reliance on any oral
statements, negotiations, agreements or understandings between the parties and
that Lender shall not be liable for any possible claims, counterclaims, demands,
actions, causes of action, damages, costs, expenses and liability whatsoever,
known or unknown, anticipated or unanticipated, suspected or unsuspected, at law
or in equity, originating in whole or in part in connection with any oral
statements, negotiations, agreements or understandings between the parties which
the Borrower may now or hereafter claim against the Lender.  Neither this Note
or Agreement nor any other Related Document, nor any terms hereof or thereof may
be amended, supplemented or modified except in accordance with the provisions of
this section.  Lender may from time to time, (a) enter into with Borrower
written amendments, supplements or modifications hereto and to the Related
Documents or (b) waive, on such terms and conditions as Lender may specify in
such instrument, any of the requirements of this Note or Agreement or the
Related Documents or any Event Default and its consequences, if, but only if,
such amendment, supplement, modification or waiver is (i) expressly stated in
writing, (ii) duly approved and authorized by an appropriate decision making
committee of Lender on such terms and conditions as such committee shall deem
necessary or appropriate in the committee’s sole and absolute opinion and
judgment and (iii) executed by an authorized officer of Lender.  Then such
amendment, supplement, modification or waiver shall be effective only in the
specific instance and specific purpose for which given.

MISCELLANEOUS PROVISIONS.  The following miscellaneous provisions are a part of
this Assignment:

Amendments.  This Assignment, together with any Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Assignment.  No alteration of or amendment to this Assignment
shall be effective unless given in writing and signed by the party or parties
sought to be charged or bound by the alteration or amendment.

Caption Headings.  Caption headings in this Assignment are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Assignment.

Governing Law.  This Assignment will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
California without regard to its conflicts of law provisions.  This Assignment
has been accepted by Lender in the State of California.

Merger.  There shall be no merger of the interest or estate created by this
assignment with any other interest or estate in the Property at any time held by
or for the benefit of Lender in any capacity, without the written consent of
Lender.

Interpretation.  (1)   In all cases where there is more than one Borrower or
Grantor, then all words used in this Assignment in the singular

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

shall be deemed to have been used in the plural where the context and
construction so require.  (2)   If more than one person signs this Assignment as
"Grantor," the obligations of each Grantor are joint and several.  This means
that if Lender brings a lawsuit, Lender may sue any one or more of the
Grantors.  If Borrower and Grantor are not the same person, Lender need not sue
Borrower first, and that Borrower need not be joined in any lawsuit.  (3)   The
names given to paragraphs or sections in this Assignment are for convenience
purposes only. They are not to be used to interpret or define the provisions of
this Assignment.

No Waiver by Lender.  Lender shall not be deemed to have waived any rights under
this Assignment unless such waiver is given in writing and signed by Lender.  No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right.  A waiver by Lender of a provision of
this Assignment shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Assignment.  No prior waiver by Lender, nor any course of dealing
between Lender and Grantor, shall constitute a waiver of any of Lender's rights
or of any of Grantor's obligations as to any future transactions.  Whenever the
consent of Lender is required under this Assignment, the granting of such
consent by Lender in any instance shall not constitute continuing consent to
subsequent instances where such consent is required and in all cases such
consent may be granted or withheld in the sole discretion of Lender.

Notices.  Any notice required to be given under this Assignment shall be given
in writing, and shall be effective when actually delivered, when actually
received by telefacsimile (unless otherwise required by law), when deposited
with a nationally recognized overnight courier, or, if mailed, when deposited in
the United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this
Assignment.  Any party may change its address for notices under this Assignment
by giving formal written notice to the other parties, specifying that the
purpose of the notice is to change the party's address.  For notice purposes,
Grantor agrees to keep Lender informed at all times of Grantor's current
address.  Unless otherwise provided or required by law, if there is more than
one Grantor, any notice given by Lender to any Grantor is deemed to be notice
given to all Grantors.

Powers of Attorney.  The various agencies and powers of attorney conveyed on
Lender under this Assignment are granted for purposes of security and may not be
revoked by Grantor until such time as the same are renounced by Lender.

Severability.  If a court of competent jurisdiction finds any provision of this
Assignment to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance.  If feasible, the offending
provision shall be considered modified so that it becomes legal, valid and
enforceable.  If the offending provision cannot be so modified, it shall be
considered deleted from this Assignment.  Unless otherwise required by law, the
illegality, invalidity, or unenforceability of any provision of this Assignment
shall not affect the legality, validity or enforceability of any other provision
of this Assignment.

Successors and Assigns.  Subject to any limitations stated in this Assignment on
transfer of Grantor's interest, this Assignment shall be binding upon and inure
to the benefit of the parties, their successors and assigns.  If ownership of
the Property becomes vested in a person other than Grantor, Lender, without
notice to Grantor, may deal with Grantor's successors with reference to this
Assignment and the Indebtedness by way of forbearance or extension without
releasing Grantor from the obligations of this Assignment or liability under the
Indebtedness.

Time is of the Essence.  Time is of the essence in the performance of this
Assignment.

Waive Jury.  To the extent permitted by applicable law, all parties to this
Assignment hereby waive the right to any jury trial in any action, proceeding,
or counterclaim brought by any party against any other party.

Waiver of Right of Redemption.  NOTWITHSTANDING ANY OF THE PROVISIONS TO THE
CONTRARY CONTAINED IN THIS ASSIGNMENT, GRANTOR HEREBY WAIVES ANY AND ALL RIGHTS
OF REDEMPTION FROM SALE UNDER ANY ORDER OR JUDGMENT OF FORECLOSURE ON GRANTOR'S
BEHALF AND ON BEHALF OF EACH AND EVERY PERSON, EXCEPT JUDGMENT CREDITORS OF
GRANTOR, ACQUIRING ANY INTEREST IN OR TITLE TO THE PROPERTY SUBSEQUENT TO THE
DATE OF THIS ASSIGNMENT.

DEFINITIONS.  The following capitalized words and terms shall have the following
meanings when used in this Assignment.  Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America.  Words and terms used in the singular shall
include the plural, and the plural shall include the singular, as the context
may require.  Words and terms not otherwise defined in this Assignment shall
have the meanings attributed to such terms in the Uniform Commercial Code: 

Assignment.  The word "Assignment" means this ASSIGNMENT OF RENTS, as this
ASSIGNMENT OF RENTS may be amended or modified from time to time, together with
all exhibits and schedules attached to this ASSIGNMENT OF RENTS from time to
time.

Borrower.  The word "Borrower" means Amphastar Pharmaceuticals, Inc..

Default.  The word "Default" means the Default set forth in this Assignment in
the section titled "Default". 

Event of Default.  The words "Event of Default" mean any of the events of
default set forth in this Assignment in the default section of this Assignment.

Grantor.  The word "Grantor" means Amphastar Pharmaceuticals, Inc.. 

Guarantor.  The word "Guarantor" means any guarantor, surety, or accommodation
party of any or all of the Indebtedness.

Guaranty.  The word "Guaranty" means the guaranty from Guarantor to Lender,
including without limitation a guaranty of all or part of the Note.

Indebtedness.  The word "Indebtedness" means all principal, interest, and other
amounts, costs and expenses payable under the Note or Related Documents,
together with all renewals of, extensions of, modifications of, consolidations
of and substitutions for the Note or Related Documents and any amounts expended
or advanced by Lender to discharge Grantor's obligations or expenses incurred by
Lender to enforce Grantor's obligations under this Assignment, together with
interest on such amounts as provided in this Assignment.



 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Lender.  The word "Lender" means East West Bank, its successors and assigns. 

Note.  The word "Note" means the Promissory Note dated September 13, 2005 and
Change In Terms Agreement dated January 8, 2016 in the principal amount of
$3,724,840.78, from Borrower to Lender, together with all renewals of,
extensions of, modifications of, refinancings of, consolidations of and
substitutions for the promissory note or agreement.

Property.  The word "Property" means all of Grantor's right, title and interest
in and to all the Property as described in the "Assignment" section of this
Assignment.

Related Documents.  The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, security agreements, mortgages, deeds of
trust, security deeds, collateral mortgages, and all other instruments,
agreements and documents, whether now or hereafter existing, executed in
connection with the Indebtedness; except that the words do not mean any guaranty
or environmental agreement, whether now or hereafter existing, executed in
connection with the Indebtedness.

Rents.  The word "Rents" means all of Grantor's present and future rights, title
and interest in, to and under any and all present and future leases, including,
without limitation, all rents, revenue, income, issues, royalties, bonuses,
accounts receivable, cash or security deposits, advance rentals, profits and
proceeds from the Property, and other payments and benefits derived or to be
derived from such leases of every kind and nature, whether due now or later,
including without limitation Grantor's right to enforce such leases and to
receive and collect payment and proceeds thereunder.

 



 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

THE UNDERSIGNED ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS ASSIGNMENT,
AND NOT PERSONALLY BUT AS AN AUTHORIZED SIGNER, HAS CAUSED THIS ASSIGNMENT TO BE
SIGNED AND EXECUTED ON BEHALF OF GRANTOR ON JANUARY 8, 2016.

GRANTOR:

AMPHASTAR PHARMACEUTICALS, INC.

 

By: __________/s/JACK ZHANG________________

Jack Zhang, CEO of Amphastar Pharmaceuticals, Inc.

 

By: _________/s/WILLIAM J. PETERS____________

William J. Peters, CFO of Amphastar Pharmaceuticals, Inc.

 

_________________________________________________________________

CERTIFICATE OF ACKNOWLEDGMENT

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy or validity of that document.

 

STATE OF ____California________________________

)

 

) SS

 

COUNTY OF ____San Bernardino__________________

)

 

On _  January 22____________________________,  2016_____ before me, ,___E.R.
Moreno, Notary Public_________________________,

                                                                                                                        (here
insert name and title of the officer)

personally appeared Jack Zhang and William J. Peters, who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature _______/s/E.R. Moreno_____________________________________    

(Seal)                

________________________________________________________________________

 

________________________________________________________________________

LaserPro, Ver. 15.4.20.033  Copr. D+H USA Corporation 1997, 2016.   All Rights
Reserved.   - CA  F:\PROD\LOANDOC\CFI\LPL\G14.FC  TR-5156  PR-1 (M)

 

 

 

 

 

 

--------------------------------------------------------------------------------